     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97959 Page 1 of 139




        Patrick J. Stueve (KS 13847)
 2      STUEVE SIEGEL HANSON LLP
        460 Nichols Road, Suite 200
        Kansas City, MO 64112
 4      Telephone: 816-714-7100
        Facsimile: 816-714-7101
        stueve@stuevesiegel.com
 6
        Counsel flu Direct Action Plaintiff Associated
        Wholesale Grocers, Inc.
 8
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
        ASSOCIATED WHOLESALE
ii      GROCERS,INC.,
12
                           Plaintiff,
13                                                  Case No. 15-md-2670-JLS-MDD
14            v.                                    Case No. 2:18-cv-02212 (D. Kan.)
15      BUMBLE BEE FOODS LLC, LION
16      CAPITAL LLP, LION CAPITAL                   FILED UNDER SEAL
        (AMERICAS) INC., BIG CATCH
17      CAYMAN L.P., CHRISTOPHER D.
18      LISCHEWSKI, STARKIST
        COMPANY, DONG WON
19      INDUSTRIES CO. LTD., DEL
20      MONTE CORPORATION, TRI
        UNION SEAFOODS LLC dfbla
21      CHICKEN OF THE SEA
22      INTERNATIONAL, INC., AND
        THAI UNION GROUP PCL,
23
24                         Defendants.
25
26                          SECOND AMENDED COMPLAINT
27
28
        AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97960 Page 2 of 139




 1                                      TABLE OF CONTENTS
 2      NATURE OF ACTION                                                                        1
 3      BACKGROUND                                                                              3
        JURISDICTION AND VENUE                                                                 11
 4
        PLAINTIFF                                                                              16
        DEFENDANTS                                                                             L7
 6        The Bumble Bee Defendants                                                            17
 7        Lion Entities                                                                        18
          Defendant Christopher Lischewski                                                     26
 8
          The Tn-Union Defendants                                                              28
 9
          Del Monte                                                                            45
10        Co-Conspirators and Agents                                                           46
11      TRADE AND COMMERCE                                                                     46
12      THEPRODLCTIONOFCANNEDTUNA                                                              47
        TUNA SUPPLY, DEMAND. AND PRICING                                                       49
13
          The Supply of Canning-Grade Tuna Increased Substantially                             49
          The Demand for Canned Tuna in the United States Decreased Substantially              51
          Prices Paid for Canned Tuna Increased Substantially as a Result of Defendants’
          Conspiracy                                                                           52
16
          Defendants’ Pricing of Canned Tuna to Plaintiff and Others Was Against Defendants’
17        Self-Interest But For Their Collusion                                                55
18      THE MARKET FOR THE PRODUCTION AND SALE OF CANNED TUNA WAS
        CONDUCIVE TO CARTELIZATION                                                             56
19
          There Are No Close Substitutes for Canned Tuna                                       56
20        The Market for the Processing and Sale of Canned Tuna Is/Was Concentrated            56
21        Barriers to Entry                                                                    57
22        Prevailing Supply and Demand Factors Incentivized Collusion                          58
          The Transfer of Executives Between Defendants Facilitated Collusion                  59
23
          Select Trade Associations Facilitated Collusion                                      61
24
          Common Vendors and Co-Packing Arrangements Facilitated Collusions and
25        Enforcement of the Cartel                                                            61
        ADDITIONAL OVERT ACTS IN DEFENDANTS’ CANNED TUNA CONSPIRACY                            62
26
          Defendants’ Collusive Price Increases Between 2004-2006                              63
27
28
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97961 Page 3 of 139



             Defendants’ Collusive Can Size Reduction and Price Increases in 2007-2008         71
            Defendants Collude on Net Prices in 2010                                          78
  2
             Defendants Colluded to Increase Canned Tuna Prices in 2011                        80
             Defendants Colluded on a Canned Tuna Price Increase in 2012                       83
  4         Defendants’ Collusion Not to Sell “FAD-Free” Branded Tuna Products in 2011 and
            Thereafter                                                                        84
  5
            Defendants Colluded on Promotional Activity and Pricing Terms in at Least 2011-
  6         2013                                                                               86
  7         Defendants’ Communications in Furtherance of the Conspiracy After 2013             87
       i    Defendants Conspiracy Was Effective                                               87
  8
           DISCOVERY IS NECESSARY TO DETERMINE THE FULL SCOPE OF THE
  9        CONSPIRACY                                                                         95
           TOLLING OF THE STATUTE OF LIMITATIONS                                              96
           LION ENTITIES                                                                      109
            Lion Entities Directly Participated in the Conspiracy                             109
            Lischewski is Liable for his Role in the Conspiracy                               128
           EFFECTS OF THE DEFENDANTS• ILLEGAL COURSE OF CONDUCT                               128
14         CAUSES OF ACTION                                                                   129
15         COUNTI                                                                             129
           COUNT H                                                                            132
16
           PRAYER FOR RELIEF                                                                  134
17
           JURY DEMAND                                                                        134
18
19
‘)fl
“U
       i

21
22
23
24
25
26
27
28
           AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97962 Page 4 of 139




 1                Plaintiff Associated Wholesale Grocers, Inc., (“Plaintiff’) sues Bumble
 2      Bee Foods LLC (“Bumble Bee”), StarKist Company (“StarKist”), Dongwon
 3      Industries Co. Ltd. (“Dongwon”), Del Monte Corporation (“Del Monte”), Tn-
 4      Union Seafoods LLC d/b/a Chicken of the Sea International, Inc. (“COSI”), Thai
 5      Union Group PCL (f/k/a Thai Union Frozen Products PCL) (“Thai Union” or
 6      “TUG”), Lion Capital LLP (“Lion Capital”), Lion Capital (Americas), Inc. (“Lion
 7      Americas”), and Big Catch Cayman LP aka Lion/Big Catch Cayman LP (“Big
        Catch”), and Christopher D. Lischewski (collectively the “Defendants”), and allege
 9      as follows:
10
                                                   NATURE OFACTION
11
12               1.       This antitrust action arises out of a long-running conspiracy between

13      and among the three largest domestic producers of shelf-stable tuna (e.g., canned

14      or pouched tuna) (“canned tuna” or “shelf-stable tuna”) to fix, raise, and/or

15      maintain the prices of canned tuna in the United States.

16               2.       As shown below, Defendants facilitated the conspiracy by, among

17      other things, secretly and collusively exchanging price information and business

18      plans, coordinating price announcements, and collectively reducing quantfty and

19      restraining output. These coordinated efforts by Defendants were designed to and

20      did dramatically increase the prices of shelf-stable tuna.

21               3.       The conspiracy, which began no later than May of 2004 and continued

22      through at least July of 2015’ (the “Relevant Period”), directly impacted Plaintiff.

23      The conspiracy’s effect on the price of shelf-stable tuna, on information and belief,

24




25
          Discovery continues on     the full scope of the conspiracy. including the time frame and parlicipants. At least six
        senior tuna executives for   the defendants have assered their Fifth Amendment rights and refused to answer
        questions about the scope    and timing. Defendant Christopher Lischewski, CEO of Bumble Bee has not yet been
27      deposed. Mr. Lischewski       s counsel has indicted he will assert his Filth Amendment rights to all questions.

28                                                                   1
        AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97963 Page 5 of 139




 I        continues 10 the present. Discovery is required to determine the full nature of the
 2        period, participants, and packaged seafood products involved.
 3              4.      Defendants include the largest domestic producers and sellers of
 4        canned tuna   —   Bumble Bee, StarKist, and COST   —   as well as the parent entities of
 5        those companies.      Together, these Defendants produced upwards of 80% of all
 6        canned tuna sold in the United States during the Relevant Period.
      F



 7              5.      Although it had started at least by 2004, the price-fixing conspiracy
 8        remained hidden and was not uncovered until after Defendant Thai Union Group
 9        PCL, Tn-Union’s parent entity, announced its intent to acquire Defendant Bumble
10        Bee for $1.5 billion in late 2014. The acquisition, had it been completed, would
11        have created the largest canned tuna producer in the United States, with
12        approximately 38% of the market share.
13              6.      However, in connection with its review of the proposed acquisition,
14        the Antitrust Division of the United States Department of Justice (“DOT’)
15        determined that the market for canned tuna in the United States was not
16        functioning competitively and, in fact, was subject to a price-fixing conspiracy
17        involving Defendants.     This prompted the DOJ to open a criminal investigation
18        into the conspiracy alleged herein.
19              7.      In December 2015, and as a direct result of the DOJ’s investigation,
20        Thai Union and Bumble Bee announced that the acquisition was being abandoned.
21              8.      The DOJ’s investigation is ongoing. To date, Defendant Bumble Bee,
22        two Bumble Bee senior sales and marketing executives, and a StarKist senior sales
23        executive all have pleaded guilty to charges related to the price-fixing conspiracy
24        alleged herein. An on May 16, 2018, a federal grand jury indicted Bumble Bee’s
25        CEO Chris Lischewski on charges arising from the conspiracy alleged herein. Mr.
26


28                                                 2
          AWG5 SECOND AMENDED COMPLAINT
        Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97964 Page 6 of 139




    I      Lischewski has since resigned from his role as Bumble Bee’s CEO and has taken a
    2      leave of absence from the company.
    3             9.      In addition, in September 2017, COST’s parent company Thai Union
    4      announced that Tn-Union has received “conditional leniency” under the DOJ’s
    5      “Corporate Leniency Program” with respect to the DOJ’s investigation into the
    6      price-fixing conspiracy alleged herein. A recipient of conditional leniency must
    7      ac/mit to a criminal violation of the antitrust laws as a prerequisite to receiving
    8      conditional leniency.
    9             10.     Because of the conspiracy alleged herein, Plaintiff has paid supra
10         competitive prices for canned tuna and therefore has been injured by Defendants’
Il         illegal actions.
12
                                               BACKGROUND
13
14                11.     Owing to a series of mergers and acquisitions, by the early 2000s, the

1          shelf-stable packaged seafood industry operated as an oligopoly dominated by its

16         “Big 3” producers: Bumble Bee. StarKist and COSE. While the Defendants and co

17         conspirators attempted to market their products as though they were differentiated,

18         consumers substitute between different brands of canned tuna in response to price

19         changes. Further, canned tuna possessed the economic characteristics of a

20         commodity-like product with no close substitutes. Indeed, Defendants openly

21         recognized that if any individual brand were priced above the competitors, then the

22         high-priced company would quickly lose market share to the lower priced

23         competitors.       As a result, no Defendant or its co-conspirator(s) could profit, or

24         sustainably profit, by unilaterally increasing its prices in the U.S.

25                12.     Fur her adding to Defendants’ economic challenges by 2004 was the

26


28                                                     3
           AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97965 Page 7 of 139




 1        Consumer demand for canned tuna was dropping, a decline that was showing no
 2        signs of abating. As a result of this decline, Defendants controlled production
 3        capacity that was substantially in excess of the demand for canned tuna in the
 4        United States.
 5              13.    All of the Defendants recognized the challenges to each of them
 6        presented by these market conditions. The solution, embraced by all of them in
 7        2004, was to enter into an unlawful agreement to increase prices of canned tuna
 8        sold to Plaintiff and others in the United States by, among other conduct,

      I
          coordinating price increase announcements or pricing terms, secretly and
10        collusively exchanging pricing information and prospective pricing announcements
II        and business plans, and collectively reducing quantity and restraining output.
12
13
14
15
16
17
18
19
20
21
22
23
24
25              15.   Defendants and co-conspirators implemented this conspiracy over a

26        number of years through a series of meetings and other communications.

27
28                                                 4
          AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97966 Page 8 of 139



 1            16.    During the early years of the conspiracy, between 2004 and 2006,
 2      Defendants and co-conspirators developed a common agreement or understanding
 3      that they would follow the price increases that each issued. In furtherance of this
 4      common agreement or understanding, Defendants exchanged information on their
 5      future pricing plans via telephone and other channels.
 6
 7
 8
 9
10
11
12
13
14      As a result of these and other collusive price information exchanges, Defendants
15      were able to and did collusively increase prices of canned tuna sold to Plaintiff and
16      others in the United States at least twice in 2004 and again in 2006.
17             17.   By 2007, Defendants became more practiced and ambitious in their
18      collusive designs. Del Monte      —   which operated StarKist     —     recognized that
19      Defendants could dramatically increase profits if each reduced its tuna can sizes
20      from six ounces to five.
21
22
23
24
25
26
27
28                                                5
        AWG’S SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97967 Page 9 of 139




 2
 3              18.   Consequently, in accordance with their unlawful agreement, Bumble
 4       Bee, COSI and StarKist collusively downsized their six ounce tuna cans to five
 5       ounces. This concerted action to reduce quantity itself constitutes price fixing. But
 6       it also constitutes a conspiratorial price increase, as Defendants also colluded to
 7       raise prices on the newly downsized cans.
 8              19.   Other collusive canned tuna price increases by the Defendants
 9       followed. In furtherance of their continuing unlawful agreement or understanding
10       not to compete on price, Defendants were able to and did implement collusive
I 1      price increases on canned tuna in at least 2008, 2010, 2011, and 2012.
12       Additionally, in at least 2011, 2012 and 2013, Defendants agreed to constrain
13       discounting and promotional practices and terms of sale of canned tuna to
14       customers, including Plaintiff.
15             20.    Further, in 2012. Defendants and their co-conspirators agreed not to
16       sell under their own brands any canned tuna products containing tuna that were
17       caught with the use of a Fish Aggregating Device. Upon information and belief,
18       this agreement remained in effect at least until July 2015.
19             21.    As explained below, the conspiracy was facilitated in part by the fact
20       that during it, a number of senior sales and marketing executives and other
21       employees left the employ of one Defendant to go work for another. This
22       familiarity helped to cultivate a culture of collusion in the packaged seafood
23       industry and resulted in communications by telephone between these senior sales
24       and marketing executives for competing companies. A select number of industry
25       trade associations also facilitated the conspiracy by providing Defendants with
26       cover to meet and conduct conspiracy business.
27
28                                                 6
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97968 Page 10 of
                                          139



 1           22.    Additionally, Defendants’ use of a common vendor for their cans
 2     (Impress, a co-conspirator) and a co-packing arrangement between Bumble Bee
 3     and COSt also facilitated Defendants’ collusion and enforcement of their cartel.
 4           23.    As far back as 2004, Defendants and co-conspirators affirmatively and
 5     fraudulently concealed their unlawful conduct and coordinated their messaging to
 6     their customers in order to create pretextual justifications for their collusive price
 7     increases. These pretextual explanations by Defendants for their canned tuna price
 8     increases were intended by them at the time to create thc illusion that the market
 9     for the pricing and sale of canned tuna in the United States was competitive when,
10     in fact, it was not. However, Plaintiff did not know this at the time. As a result of
Ii     their many affirmative and fraudulent acts of concealment, described with
12     par icularity below, Defendants prevented Plaintiff from learning about the
13     existence of the conspiracy until July 2015, when Thai Union admitted publicly
14     that the DOJ was investigating the packaged seafood industry in the United States.
15           24.    The conspiracy alleged in this Second Amended Complaint was
16     continuing and overarching in character. During the time period relevant to
17     Plaintiff’s claims, Defendants and co-conspirators had one or more common
18     objectives in the conspiracy, which they realized, including, without limitation,
19     increasing, fixing, stabilizing or maintaining the price of canned tuna sold to
20     Plaintiff and others. There was interdependence among the Defendants and co
21     conspirators regarding the overt acts alleged below to achieve the objective(s) over
22     the course of the conspiracy period. In addition, there was substantial overlap in
23     the participants in the overt acts in furtherance of the conspiracy.
24           25.    In the paragraphs below, Plaintiff alleges who communicated with
25     whom, when, where (when they met in person) and what they agreed to or
26     discussed in furtherance of the conspiracy alleged in this Second Amended
27
28                                                7
       AwGs SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97969 Page 11 of
                                          139


 1     Complaint. These communications included in-person meetings, c-mails, and
 2     telephone calls, and they involved the senior-most executives from each
 3     Defendant.
 4             26.   That the canned tuna conspiracy existed cannot credibly be doubted.
 5     This is because on November 7, 2016, December 21, 2016, and June 28, 2017,
 6     Bumble Bee executives Walter Scott Cameron and Kenneth Worsham (“K.
 7     Worsham”), and StarKist executive Stephen L. lodge, respectively, pled guilty to
 8     the felony charge of violating the U.S. antitrust laws by participating in an
 9     unlawful “conspiracy to suppress and eliminate competition by reaching
10     agreements to fix, raise and maintain the prices of packaged seafood sold in the
11     United States from at least 2011 through at least 2013 in violation of the Sherman
12     Antitrust Act, 15 U.S.C. §1.” The Cameron, K. Worsham, and Hodge Plea
13     Agreements all state that “[plackaged seafood includes shelf-stable tuna fish.”
14     They further state that during the relevant period, defined as between at least 2011
15     through at least 2013, each participated in a conspiracy with other persons and
16     entities engaged in the manufacture and sale of packaged seafood, the primary
17     purpose of which was to fix, raise and maintain the prices of packaged seafood
18     sold in the United States. In furtherance of the conspiracy, [Cameron, K. Worsham,
19     and Hodge eachj engaged in conversations and discussions and attended meetings
20     with representatives of other major packaged-seafood-producing firms. During
21     these    conversations,   discussions   and   meetings,   agreements    and   mutual
22     understandings were reached to fix, raise and maintain the prices of packaged
23     seafood sold in the United States.”
24             27.   Additionally, on May 8, 2017, DOJ announced that Bumble Bee had
25     agreed to plead guilty to price-fixing shelf-stable tuna products in the United States
26     between 2011 and 2013. Bumble Bee will pay a S25,000,000 criminal fine for its
27
28                                               8
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97970 Page 12 of
                                          139



       criminal conduct. Acting Assistant Attorney General Andrew Finch commented
 2     that DOJ’s antitrust division “along with our law enforcement colleagues, will
 3     continue to hold these companies and their executives accountable for conduct that
 4     targeted a staple in American households.”
 5           28.    The Cameron and Worsham guilty pleas and the Bumble Bee plea
 6     agreement establish that a conspiracy did exist. But by operation of law, a guilty
 7     plea merely establishes the minimum parameters of a conspiracy. See, e.g., In re
 8     Vitamins Antitrust Litig., No. 99-197, 2000 WL 1475705, at *11 (D.D.C. May 9,
 9     2000) (“[TIhe Court rejects the notion that the guilty pleas   ...   foreclose a broader
10     conspiracy. Guilty pleas are negotiated instruments which take into account not
11     only the culpability of the accused but the Justice Department’s resources and
12     other cases requiring the government’s attention.”). Thus, the scope of the
13     conspiracy actionable in a civil antitrust action   —   including the timing of, and
14     products and participants in, the conspiracy    —   may be (and as alleged in this
15     Second Amended Complaint is) broader than the criminal pleas to date. Discovery
16     is necessary to determine the full scope of the conspiracy in terms of products, time
17    period and participants.
18
19
20
21
22
23
24
25           30.    Additionally, defendants such as Bumble Bee have admitted in civil
26    discovery that its senior executives engaged in meetings and discussions in
27
28                                              9
      AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97971 Page 13 of
                                          139



 1     violation of antitrust laws during the relevant period.   Specifically, Bumble Bee
 2     has admitted that “Senior Vice Presidents of the Sales and Marketing departments
 3     at Bumble Bee coordinated certain list price increases relating to certain canned
 4     tuna products through a series of bilateral communications with executives at the
 5     other companies (including, at various time, communications with Steve 1-lodge
 6     and Chuck Handford of StarKist,” and “Senior Vice Presidents and Vice Presidents
 7     of the Sales and Trade Marketing departments at Bumble Bee coordinated certain
 8     promotional levels and changes to certain pricing guidance on certain canned tuna
 9     products through a series of bilateral communications with executives at the other
10     companies (including, at various times, communications with Steve Hodge and
11     Chuck Handford of StarKist and Mike White of Chicken of the Sea.”
12
13
14
15
16           32.    The existence of the canned tuna conspiracy alleged in this Second
17     Amended Complaint is further supported by additional evidence alleged below,
18     including, without limitation, the following:
19
                    (a)   On December 3, 2015, Thai Union and Bumble Bee announced
20
       that they had abandoned their proposed merger in the face of DOJ’s criminal
21
       investigation of them, prompting William Baer, then head of the DOJ’s Antitrust
‘2
       Division. to state later that day that “[the DOJ’s] investigation convinced us   —   and
23                                    -

       the parties knew or should have known from the get go      —   that the market is not
24
       functioning competitively today, and fu[ther consolidation would only make things
25
       worse..”
26
27
28                                              10
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97972 Page 14 of
                                          139


 1                   (b)      During    the    time   period   relevant   to   Plaintiff’s   claims,
 2     Defendants and their co-conspirators’ pricing of canned tuna to Plaintiff and others
 3     in the United States is explainable only through conspiratorial action. During the
 4     conspiracy, there was a large increase in the supply of canning-grade tuna coupled
 5     with decreasing U.S. demand for canned tuna. These conditions should have
 6     caused canned       tuna prices in   the U.S. to decline precipitously. Instead, the price
 7     increased (significantly)   .   Additionally, the market for the production and sale of
 8     canned tuna was conducive to cartelization because: (i) as noted above, it is a
 9     commodity-like product for which there are no close substitutes; (ii) together,
10     Defendants dominated the market for the processing of tuna and the production
11     and sale of canned tuna in the United States; and (iii) there were barriers to entry
12     into the market for the production and sale of canned tuna in the United States.
13           33.     The allegations in this Second Amended Complaint are pled in the
14     alternative if necessary to avoid inconsistency.
15
                                   JURISDICTION AND VENUE
16
17           34.     This civil antitrust action arises under Sections 1 of the Sherman Act,

18     15 U.S.C.    § I for treble damages pursuant to Section 4 of the Clayton Act, 15
19     U.S.C. § 15(a), and for treble damages and permanent injunctive relief pursuant to

20     the Kansas Restraint of Trade Act. K.S.A. 50-101, et seq.

21           35.     This Court has subject matter jurisdiction over each of the claims in

22     this action pursuant to 28 U.S.C.      § 1331 and 1337. This Court further has subject
23     matter jurisdiction over each of the claims in this action pursuant to 28 U.S.C.

24     § 1332, as, upon information and belief, this action is between citizens of different
25     States and has an amount in controversy in excess of $75,000, exclusive of interest

26     and costs.

27
28                                                    11
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97973 Page 15 of
                                          139



 1              36.    Venue    is proper in this Court   pLLrsuant   to 15 U.S.C.   § 22, and 28
 2     U.S.C.    § 139 1(b), (c) & (d). because:
 3
                       (a)     a substantial part of the events giving rise to these claims
       occurred in this District, including the sales to Plaintiff of shelf-stable tuna at
       artificially high prices;
 6
                       (b)     each Defendant is subject to personal jurisdiction in this
 7
       District; and
 81
                       (c)     Defendants transact business in this District.
 9
                37,    Defendants are subject to the personal jurisdiction of this Court
10
       because:
11
12                     (a)     they are amenable to service of process because each transacts
13     business in, has continuous or systematic contacts with, or has sufficient minimum
14     contacts in the United States sufficient to satisfy due process;
15                     (b)     they are amenable to service of process because each transacts
16     business in, has continuous or systematic contacts with, or has sufficient minimum
17     contacts in this District, and Defendants headquartered outside this District are
18     nevertheless engaged in the business of manufacturing, distributing, advertising
19     and/or selling shelf-stable tuna throughout the United States, including in this
20     District;
21                     (c)     they are amenable to service of process because each Defendant
22     belonged to the conspiracy alleged in this Complaint and one or more of them
23     performed unlawful acts in furtherance of the conspiracy in this District including,
24     without limitation, selling shelf-stable tuna to Plaintiff and others in this District at
25     artificially inflated prices;
26
27
28                                                   12
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97974 Page 16 of
                                          139



                    (d)    they are amenable to service of process pursuant to Rule
 2     4(k)(1)(A) of the Federal Rules of Civil Procedure and/or the Kansas Long Arm
 3     Statute. K.S.A. 60-308, because each Defendant, either personally or through their
 4     co-conspirators in furtherance of the conspiracy, has sufficient minimum contacts
 5     with Kansas, including that each Defendant: transacted (and continues to transact)
 6     business in this state, committed tortious acts within Kansas; entered into contracts
 7     with a Kansas resident that were to be performed in whole or in part in Kansas; and
 8     caused injury in Kansas arising out of acts or omissions outside of Kansas while
 9     Defendants were engaged in solicitation or service activities within Kansas.          In
10     addition, Defendants have submitted to the jurisdiction of the Court because of
11     their continuous and systematic contacts with Kansas;
12                  (e)    they contracted to supply services or goods, including shelf-
13     stable tuna, or have agents who contracted to supply materials or goods, including
14     shelf-stable tuna, in this District; money flowed from Plaintiff      in   Kansas to pay
15     Defendants for shelf-stable tuna and otherwise financially benefited; Defendants
16     transact business in the District or have agents who transact business on their
17     behalf in the District in furtherance of the conspiracy; Defendants committed
18     unlawful acts or caused one or more unlawful acts to be done, or consequences to
19     occur, in the District; and Defendants engaged in unlawful conduct described
20     below outside of the District causing injury to Plaintiff in the District;
21                  (f)    they and one or more of their coconspirators contracted to
22     supply services or goods, including canned tuna, in the State where this Federal
23     Court sits; money flowed from Plaintiff or other purchasers in the State to pay
24     Defendants and their co-conspirators for canned tuna; Defendants and one or more
25     of their co-conspirators transact business in the State in furtherance of the
26     conspiracy: Defendants and their co-conspirators did or caused one or more
27
28                                                13
       AwGs SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97975 Page 17 of
                                          139


         1!
 1            unlawful acts alleged in this Second Amended Complaint to be done, or
 2            consequences to occur, in the State; Defendants and their co-conspirators engaged
 3            in unlawful conduct described in this Second Amended Complaint outside of the
 4            State causing injury to Plaintiff in the State, and because this Court’s exercise of
 5            jurisdiction is not inconsistent with the Constitution of this State or the
 6            Constitution of the United States;
 7                         (g)    Dongwon and TUG are subject to the general and specific
 8            personal jurisdiction of this Court because they have purposefully directed their
 9            contacts and conspiratorial conduct at the United States (including the forum State
10            and the District of Kansas) and have purposefully availed themselves of the laws of
11            the United States. As alleged in this Second Amended Complaint, Dongwon and
12            TUG, either directly, or indirectly through their subsidiaries (StarKist and COST,
13            respectively), engaged in price-fixing activities and anticompetitive conduct that
14            were intended to have, and did have, direct, substantial and reasonably foreseeable
15            effects on the commerce of the forum State and the United States;
16                         (h)    In addition to the foregoing, or in the alternative, on
17            information and belief, TUG2 and Dongwon3 have each consented to or waived
18            objection to this Court’s personal jurisdiction over each of them in this case.
19
20
                    2
                            TUG sponsors American Depository Receipts. which are traded on
21            NASDAQ, which will allow U.S. investors to trade equities of TUG in the United
              States securities market. In connection with those U.S. securities transactions,
22            TUG regularly files and discloses required financial information with the U.S.
22            Securities and Exchange Commission.
                            Moreover, Dongwon has availed itself of the personal jurisdiction of
24            courts in the United States and U.S. territories, and maintained that it is the alter
              ego of its wholly-owned subsidiary (StarKist) doing business in U.S. territories.
25            For example, and without limitation: (i) In Dongwon Industries Co., Ltd., i’. Ships
              Gear & Transit, Inc., 93-cv-01691 (S.D. Cal.), Dongwon submitted to the personal
26            jurisdiction of this Court by commencing an action for breach of contract and tort
              claims against a ship manufacturer from which Dongv’on purchased three purse-
27   ‘        seining vessels for tuna fishing; (ii) In Dongwon Industries Co., Lid, v. Yoshida,
28                                                      14
              AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97976 Page 18 of
                                          139



 1                    (i)     Lion Americas is subject to the general and specific personal
 2       jurisdiction of this Court because its principal place of business in in California;

                      Q)      Lion Capital is subject to the general and specific personal
 4       jurisdiction of this Court because they have purposefully directed their contacts
 5       and conspiratorial conduct at the United States (including the forum State and the
 6       District of Kansas) and have purposefully availed themselves of the law’s of the
 7       United States. As alleged in this Second Amended Complaint, Lion Capital and
 8       Big Catch engaged in intentional acts such as monitoring Bumble Bee projects,
 9       corresponding with Bumble Bee executives, investors, and competitors, and
10       exchanging confidential information. This conduct was and is intentionally
11       directed at the United States and it was foreseeable that it would cause harm in the
12       United States; and
13                    (k)     Big Catch Cayman is subject to the general and specific
14       jurisdiction of this Court because, as a mere shell company, it is the alter ego
15
16
     90-cv-00282 (D. Alaska), Dongwon availed itself of the jurisdiction of the U.S.
17   courts by commencing an action in the District of Alaska; (iii) In Hill v Majestic
     Blue Fisheries, LLC, l0-cv-23886 (S.D. Fla.), and In the Matter of Majestic Blue
18   Fisheries. LLC, 11 -cv-00032 (D. Guam), Dongwon consented to the jurisdiction of
     the courts in actions arising out of the sinking of a U.S. flagged vessel operated and
     managed by Dongwon; (iv) In Yu Sheng Fishery Co., Ltd., v. Dongwon Industries
20   Co., Ltd., 1991 WL 126138 (D. Guam), the District Court found that Dongwon had
     ‘




     satisfied the requirements of in persona jurisdiction based on Dongwon’s
21   assertions that it had sufficient minimum contacts with Guam and was the alter-ego
     of its cannery located in Guam; (v) In Yang et ill i’. Majestic Blue Fisheries, LLC,
22   et al, 13-cv-00015 (D. Guam), Dongwon maintained that as the agent of a U.S
     flagged vessel, it (Dongwon) was the beneficiary of and had right to enforce an
23   arbitration provision in a seaman’s contract, and Dongwon was entitled to enforce
     the arbitration provision because its conduct was substantially interdependent and
24 I arose out of the same nusconduct attributable to the U.S. vessel owner; and (vi) In
     United States of America ex rd. Moore & Co. v. Majestic Blue Fisheries LLC, et
25   al, 12-cv-01562 (D. Del.), litigation arose from Dongwon’s scheme (along with
     relatives of company insiders) to form U.S. corporations for the purpose of
26   acquiring two fishing vessels flagged under U.S. law and certified as such under
27   the South Pacific Tuna Treaty.

28                                                  15
         AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97977 Page 19 of
                                          139



 1
 I


 3
 4
 5
 6
 7
 8
 9
10
11
                                              PLAINTIFF
12
13           38.    Plaintiff Associated Wholesale Grocers, Inc. (“AWG”), is a Kansas

14     corporation with its headquarters and principal place of business in Wyandotte
       County, Kansas, at 5000 Kansas Avenue, Kansas City, Kansas, 66106. Founded in

16     1924, AWG provides over 3,800 grocery stores and other retail outlets with a

17     complete assortment of grocery, fresh meat, fresh produce, specialty foods, and

18     general merchandise items.        From its Kansas corporate headquarters, AWG

19     purchased canned tuna sold by one or more of the Defendants, their subsidiaries,

20     divisions, units, or affiliates. As a result, AWG has been injured by reason of the

21     antitrust violations alleged herein.

22           39.    AWG is a direct purchaser of canned tuna.

23           40.    During the Relevant Period, AWG purchased canned tuna directly

24     from Defendants, which it then re-sold to retailers. AWG directly purchased many

25     millions of dollars’ worth of shelf-stable tuna products during the Relevant Period.

26
27
28                                               16
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97978 Page 20 of
                                          139


 1                                       DEFENDANTS

 2            41.     The acts alleged herein that were done by each of the co-conspirators
       were fully authorized by each of those co-conspirators, or ordered or committed by
       duly authorized officers, managers, agents, employees or representatives of each
       co-conspirator while actively engaged in the management, direction, or control of
 6     its affairs.
 7
                                   The Bumble Bee Defendants
 8
 9            42.     Defendant Bumble Bee Foods LLC is a Delaware limited liability

10     company, with its headquarters and principal place of business in San Diego,

11     California. During the time period relevant to Plaintiff’s claims, Bumble Bee

12     manufactured canned tuna and shelf stable salmon, clams, crabs, sardines.

13     mackerel, oysters, and shrimp. Bumble Bee is defined to include its managers,

L4     officers, employees, and agents acting on its behalf Bumble Bee maintains canned

15     tuna processing facilities in San Diego, California, and it maintained a plant in

16     Puerto Rico that it closed in approximately June 2012. Bumble Bee’s 2014 annua]

17     revenue exceeded $1 Billion. Bumble Bee is owned by Lion Capital LLP, a private

18     equity firm based in the United Kingdom. Lion Capital purchased Bumble Bee in

19     2010 for approximately $980 Million from Centre Partners Management LLC, a

20     U.S.-based private equity firm. In 2014, Lion Capital agreed to sell Bumble Bee to

21     Thai Union for $1.51 Billion. However, due to concerns about the antitrust

22     violations alleged in this Second Amended Complaint, Lion Capital and Thai

23     Union announced on December 3, 2015, that they were not proceeding with the

24     merger. During the time period relevant to Plaintiffs claims: Bumble Bee directly

25     participated in the conspiracy alleged in this Second Amended Complaint; Bumble

26     Bee produced and sold canned tuna throughout the United States and its territories;

27     Bumble Bee directly sold canned tuna to Plaintiff and others in the United States:

28                                               17
       AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97979 Page 21 of
                                          139



 1       and Bumble Bee engaged in the unlawful conduct alleged in this Second Amended
 2       Complaint in violation of Section 1 of the Sherman Act.
 3
                                                Lion Entities
 4
                   43.     Defendant Lion Capital LLP (“Lion Capital”) is a British private
         equity firm specializing in investments in the consumer sector.          Lyndon Lea
 6
         (“Lea”) co-founded the company in 2004. Lion Capital purchased Bumble Bee in
         2010 for approximately $980 Million from Centre Partners Management LLC
 8
         (“Centre”), a United States-based private equity firm.      According to its website,
 9
         Lion Capital maintained offices in New York and Los Angeles during a time
10
         period covered by the alleged conspiracy. Lion Capital’s Los Angeles office was
         responsible for overseeing the Bumble Bee investment. The Lion Capital members
12
         in this office included Eric Lindberg (“Lindberg”), Jeff Chang (“Chang”), and
13
         Jacob Capps (“Capps”). As members of a limited liability partnership incorporated
14
         under the laws of the United Kingdom, the conduct of Lindberg, Chang, and Capps
15   N

         are imputed to Lion Capital as a matter of both U.S. and Br tish law.
16
                   44.     Defendant Lion Capital (Americas), Inc. (“Lion Americas”) is another
17
         parent company of Bumble Bee that is identified as such in Bumble Bee’s plea
18
         agreement. It is the subsidiary through which Lion Capital operates in the United
19
         States.         There is no meaningful distinction between Lion Capital and Lion
20
         Americas (together, the “Lion Entities”). Lion Americas is headquartered in the
21
         same Los Angeles office as Lion Capital. In terms of personnel, Lion Americas
22
         has significant overlap with Lion Capital.        For example, Lindberg was both a
         director of Lion Americas and a member at Lion Capital, while Capps was
         President of Lion Americas and a member at Lion Capital. In other words, the key
25
         executives involved on the Bumble Bee account during the relevant period were
26
         concurrently both Lion Americas and Lion Capital directors and officers. During
27
28                                                   18
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97980 Page 22 of
                                          139



 1     the relevant period, there is no indication that Lindberg, Capps, and Chang ever
 2     made any attempt to distinguish their work for Lion Capital versus Lion Americas,
 3     such as by identifying that they were appearing at a Bumble Bee Board of Director
 4     Meeting as a Lion Capital partner checking on its investment as opposed to as a
 5     director of Lion Americas in its management capacity (or visa versa). During the
 6     relevant time period, Lindberg, Capps, and Chang never made any distinction
 7     between acts they took as Lion Capital members or as Lion Americas executives or
 8     directors.   Additionally, Lion Americas and Lion Capital use the same website
 9     without distinguishing between the   two    entities.1
10
Ii
12
13           45.     Lion Capital and Lion Americas participated in the conspiracy alleged
14     in this Second Amended Complaint through Lindberg, Chang, and Capps (as well
15     as other employees of both entities), and the actions taken by these individuals in
16     furtherance of the conspiracy (as alleged below) were taken on behalf of both Lion
17     Capital and Lion Americas in their official capacities as senior executives of both
18     entities and as members of Lion Capital.
19           46.     Although Lindberg, Chang, and Capps were members of Lion Capital
20     and also held titles at Lion Americas, each was unequivocally an employee of Lion
21     Capital.
22
23
24
25
26
                    https://www.bloomberg.comlprofiles/companies/0058736D: US-lion
27     capital-americas-inc.
28                                                19
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97981 Page 23 of
                                          139




 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14           48.   Although Lea was actively involved in managing Lion Capital’s
15     investment in Bumble Bee and attended most Bumble Bee board meetings as a
16     member of its board of directors, he assigned Mr. Lindberg to be principally
17     responsible for managing Lion Capital’s investment in Bumble Bee, and he
18     assigned Capps and Chang to assist Lindberg.         Accordingly, all the conduct
19     detailed in this Second Amended Complaint undertaken by Lindberg, Chang, and
20     Capps was performed at the direction and under the close supervision of Lea, as
21     part of Lindberg’s, Chang’s and Capps’ duties and responsibilities to Lion Capital.
22           49.   At all times relevant to this Second Amended Complaint, Lion
23     Americas acted as the agent of Lion Capital. In fact, in filing its Form ADV, the
24     uniform form used by investment advisers to register with the SEC and state
25     securities authorities, Lion Americas answered yes to the question “Do you control
26     or are you controlled by the related person [Lion Capital LLPj?” (emphasis in
27
28                                             20
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97982 Page 24 of
                                          139


 I     original). Also, Lion Capital has asserted that Lion Americas exists to provide
 2     investment advice to Lion Capital about its U.S.-based portfolio companies
 3     (Bumble Bee included).      Accordingly, but for Lion Americas’ existence, Lion
 4     Capital would have performed this function itself.
 5           50.    Lion Americas would not exist but for Lion Capital. Lion Americas
 6     exists solely to manage Lion Capital investment vehicles.   Lion Capital wholly
 7     owns Lion Americas, and they act as a single enterprise: anything Lion Americas
 8     does to increase the profitability of Lion Capital’s investment companies is
 9     designed to serve and increase the investments of Lion Capital. They thus have a
10     complete unity to interests and common design to serve Lion Capital’s business
11     and increase the profitability and returns of Lion Capital’s investment vehicles.
12     Put another way, Lion Capital and Lion Americas have no distinct economic
13     interests; they function as a single economic unit.
14           51.    Lion Americas also performed additional functions that Lion Capital
15     would have had to perform, but for Lion Americas.
16
17
18
19
20
21
22
23
24
25
26
27
28                                               21
      AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97983 Page 25 of
                                          139




 9

 3           52.      Additionally,   due   to   Lea’s   ability   to   dictate   the   day-to-day
 4     responsibilities of Lion Capital’s members, Lion Capital has complete control and
 5     discretion over the day-to-day operations of Lion Americas.
 6
 7
 8
 9
10           53.      Further, Lion Americas was wholly dependent on Lion Capital for
11     funding. Upon information and belief, Lion Americas had no source of revenue
12     independent of Lion Capital, nor did Lion Americas have any direct, independent
13     affiliation with Lion Capital’s investment funds.           Thus, Lion Americas acted
14     entirely at the direction of Lion Capital and was entirely dependent on Lion Capital
15     for funding.
16           54.      Defendant Big Catch Cayman LP aka Lion/Big Catch Cayman LP
17     (“Big Catch”) is a holding company that wholly owns Bumble Bee. Big Catch was
18     established in November 2010. and its principal place of business is do Lion
19     Capital (Americas) Inc., 888 7th Avenue, 43rd Floor, New York, N.Y. 10019. Big
20     Catch is the entity referenced in Bumble Bee’s criminal p]ea agreement as the
21     entity that would receive the proceeds from the sale of Bumh]e Bee. Based on this
22     fact, the DOJ required that Big Catch must pay up to $81.5 million in criminal
23     fines in the event that Bumble Bee is sold, in order to prevent Big Catch and its
24     investors (including Lion Capital) from being unjustly enriched from the unlawful
25     conduct committed by Bumble Bee.
26
27
28                                                 22
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97984 Page 26 of
                                          139



 1           55.   Big Catch is a shell company and does not engage in any operations
 2     separate from those of Lion Capital and Bumble Bee. Big Catch has no day-to-day
 3     activities, does not hold board meetings, has no offices, and has no employees.
 4     Lion Capital’s funds are the ultimate owner of Big Catch, and
 5
 6             Thus, Big Catch is controlled entirely by Lion Capital and Lion Capital’s
 7     executives make any and all decisions for Big Catch. Big Catch’s business is Lion
 8     Capital’s business, and as a result, there is a unity of interest between Big Catch
 9     and Lion Capital.
10           56.   Additionally, the corporate veil between Big Catch and Lion Capital
II     must be pierced and disregarded in order to prevent fraud and injustice. Big Catch
12     was created by Lion Capital in bad faith, and it exists only to serve as a vehicle
13     both to funnel conspiracy proceeds from Bumble Bee to Lion, and to attempt to
14     insulate Lion from its involvement in the price-fixing conspiracy alleged in this
15     Second Amended Complaint.     j
16
17                                                                        Lion knew that
18     these targets could not be reached but for Bumble Bee’s continued participation in
19     the conspiracy, and deliberately set these targets to incentivize and induce the
20     unlawful actions undertaken by these individuals in furtherance of the conspiracy
21     alleged in this Second Amended Complaint.
22
23
24
25


27
28                                             23
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97985 Page 27 of
                                          139



 1
 9



 4
 5
 6
 7
 8
 9
10
11
12                                                                               Thus, Lion
13     Capital structured Big Catch to shift the risk of the conspiracy’s detection to the
14     victim’s of the price-fixing conspiracy, while seeking to guarantee Lion Capital
15     and its investors the conspiracy’s financial upside.
16              58.   Accordingly, Big Catch is liable for its role in the conspiracy because
17     it is the alter ego of Lion Capital.
18              59.   Lion Capital, Lion Americas, and Big Catch are all defined as “parent
19     companies” in Bumble Bee’s Plea Agreement with the DOJ.                (Lion Capital,
20     through its control of Bumble Bee’s board of directors, expressly approved this
21     agreement). Additionally, Bumble Bee is a wholly-owned subsidiary of Big Catch,
22     and Lion Capital maintains equitable ownership of both Bumble Bee and Big
23     Catch.
24
25
26
27
28                                               24
       AWGS SECOND AMENDED COMPLAtNT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97986 Page 28 of
                                          139



 1                                                                                   Further,
 2     Lion Capital held itself out as Bumble Bee’s owner during conspiracy meetings,
 3     and leveraged its control of Bumble Bee to meet with Dongwon and TUG for the
 4     purpose of policing the conspiracy and ensuring its effectiveness.
 5           60.    As described below, Lion Capital and Lion Americas directly
 6     participated in the conspiracy through Lea, Lindberg, Chang, and Capps (as well as
 7     other Lion Capital employees). The conduct of Lindherg, Chang, and Capps is
 8     legally imputed to Lion Capital because: (1) as members of a Limited Liability
 9     Partnership formed under British law, the actions of Lindberg, Chang, and Capps
10     bind the company as a matter of law; (2) Lindberg, Chang, and Capps are
II     employees of Lion Capital and, because all acts that each committed, as alleged in
12     this Second Amended Complaint, were within the scope of Lindberg’s, Chang’s,
13     and Capps’ employment for Lion Capital, Lion Capital is vicariously liable for
14     their conduct under the principle of   respondeat superior;   and (3) Lindberg, Chang,
15     and Capps are agents of Lion Capital because their conduct described in this
16     Second Amended Complaint        was    committed with the knowledge and at the
17     direction of Lea (Lion Capital’s managing partner).       As further detailed below,
18     Lion Capital and Lion America directly participated in the conspiracy              (1)
19     attending meetings with the owners of COSI (TUG) and StarKist (Dongwon) at
20     which Lion Capital and Lion Americas agreed to direct Bumble Bee to continue to
21     fully support the conspiracy’s various pricing agreements; and (2) using Lion
22     Capital’s control of Bumble Bee to ensure that its promises to TUG and Dongwon
23     were met.     Big Catch participated in the conspiracy as the alter ego of Lion
24     Capital.
25


27
28                                                25
       AwG’s SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97987 Page 29 of
                                          139



 1                             Defendant Christopher Lischewski

 2           61.    Plaintiff incorporates all the references to Christopher D. Lischewski
 3     described throughout this Second Amended Complaint in support of its claims
       against defendant Lischewski. Exercise of jurisdiction over defendant Lischewski
 5     is consistent with Kansas law, the Kansas long arm statute, and the Due Process
 6     Clause of the Fourteenth Amendment. Defendant Lischewski’s price fixing
 7     conduct as alleged throughout the Second Amended Complaint that affected the
 8     price of shelf-stable tuna purchased by plaintiff makes it entirely foreseeable that
 9     he would be subject to jurisdiction in the forum state.
10           62.    Lischewski’s individual conduct directly affected shelf-smble tuna
       prices and produced Plaintiff economic injury when it purchased tuna products
12     from Lischewski’s company. Further, Lischewski’s illegal price fixing activities
13     constituted a tortious act under K.S.A.   § 60-308. Plaintiff suffered financial loss
14     and harm at the point of sale in Kansas where it paid the artificially stabilized and
15     higher prices that were imposed as a result of Defendant Lischewski’s price fixing
16     conduct. And his participation in the conspiracy’ with Defendants who are subject
17     to jurisdiction in Kansas supports the exercise of personal jurisdiction over him.
18           63.    Defendant Christopher D. Lischewski was Bumble Bee’s CEO and
19     President during the entirety of the Relevant Period. He has taken a leave of
20     absence from the company the details of which, including whether he is continuing
21     to be paid or whether he is participating in the Bumble Bee operations are unclear,
22     in part because Bumble Bee witnesses have asserted their Fifth Amendment rights
23     and refused to testify. He is a resident of San Diego County. California. Plaintiff
24     sues Lischewski in both his individual and official capacity for his par icipation in
25     the conspiracy between at least 2004 and 2015.
26
27
28                                               26
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97988 Page 30 of
                                          139



 1             64.       Upon information and belief, Lischewski, Bumble Bee’s CEO since
 2       1999, ensured that customers paid more for canned tuna by personally directing
 3       and engaging in the illegal price-fixing conspiracy alleged herein.         Defendant
 4       Lischewski directed and supervised the sales of the price-fixed shelf-stable tuna to
 5       Bumble Bee’s customers, including Plaintiff. Defendant Lischewski directed and
 6       supervised the sales, manufacturing, marketing, advertising, and distribution of
 7       Bumble Bee’s price-fixed shelf-stable tuna products that Plaintiff purchased in
 8       Kansas.       Defendant Lischewski was a primary participant in the price-fixing
 9       allegations in this Second Amended Complaint.         He had control of, and direct
10       participation in the illegal activities, and was one of the moving forces behind the
11       price fixing conspiracy alleged herein.
12             65.       On   numerous   occasions,    Lischewski   has   publicly   encouraged
13       Defendants to maintain the illegal conspiracy alleged herein. For example, at an
14       Infofish industry conference in late May 2008, Defendant Lischewski gave a
15       keynote address in which he urged fellow “global industry leaders” to undertake
16       the challenge to drive the development of “sustainable tuna management
17       practices.”     Thereafter, beginning in or about August of 2008, Defendants all
18       collusively shrunk the size of their cans of tuna from 6 oz. to 5 oz.
19             66.       Lischewski has been charged by the DOJ for conduct in violation of
20       the US antitrust laws for actions beginning no later than November of 2010.
21             67.       In 2011, Defendant Lischewski complained that tuna was “too cheap”
22       and that it was “important to persuade customers to pay more for canned tuna.”
23             68.       In October 2011, Lischewski briefed Lion Capital’s Lindberg on the
24   1   “current competitive situation” before Lindberg met with Dongwon executives.
25       On information and belief, this was code Lischewski used when discussing the
26
27
28                                                    27
         AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97989 Page 31 of
                                          139



 1     conspiracy.    The DOJ’s indictment charged that Lischewski “us[edj code” to
 2     conceal the conspiracy.
 3           69.     In January of 2012, Lischewski sent emails regarding the conspiracy
 4     to Lion’s Jerry Capps and Lindberg, some forwarded directly from Bumble Bee’s
 5     senior tuna sales and marketing executives Ken Worsham and Scott Cameron—
 6     both of whom have pleaded guilty to violating the antitrust laws.        Lischewski
 7     emailed Lion’s Capps and Lindberg that Bumble Bee’s competitors COSI and
 8     StarKist were “cheating” on pricing, a solid indication that these competitors had
 9     already agreed on collusive pricing.
10           70.     Upon information and belief, Defendant Lischewski played an active
11     role in helping Lion Capital to undercapitalize Bumble Bee and reaped substantial
12     personal profits from the price-fixing conspiracy alleged herein.
13
                                   The Tn-Union Defendants
14
             71.     Defendant Tn-Union Seafoods LLC, doing business as Chicken of the
15
       Sea International, Inc., is a limited liability company organized, existing and doing
16
       business under the laws of the State of California, with its headquarters and
17
       principal place of business in San Diego, California. COSI is defined to include its
18
       managers, officers, employees and agents acting on its behalf COST operates its
19
       tuna processing facility in Lyons, Georgia. In 1997, Tn-Union Seafoods LLC
20
       acquired COSI (which was then called Van Camp Seafood Company), with Thai
21
27
       Union Group PCL (f/k/a Thai Union Frozen Products PCL) owning a 50%
       ownership interest in the limited liability company. In 2000, TUG acquired the
23
       remaining 50% share of Tn-Union Seafoods LLC, and COST became a wholly-
24
       owned subsidiary of TUG (and has remained a TUG subsidiary ever since). In
25
       2014, TUG earned gross profit of $547 Million on worldwide revenue of $3339
26
       Billion. During the time period relevant to Plaintiff’s claims, COST directly, or on
27
28                                              28
       AWG5 SECOND AMENDED COMPLAINT
          Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97990 Page 32 of
                                               139



      1     behalf of TUG: participated in the conspiracy alleged in this Second Amended
      2     Complaint; produced and sold canned tuna throughout the United States and its
      3     territories; sold canned tuna to Plaintiff and others in the United States; and
      4     engaged in the unlawful conduct alleged in this Second Amended Complaint in
      5     violation of Section 1 of the Sherman Act.
      6           72.    Defendant Thai Union Group PCL is a corporation organized, existing
      7     and doing business in Thailand, with its headquarters located in Amphar Muang,
      8     Thailand. After its acquisition, COST became a wholly-owned subsidiary of TUG.
      9           73.    During the time period relevant to Plaintiffs claims, and as alleged in
10          this Second Amended Complaint, TUG directly participated in the conspiracy and
11          purposefully directed this conduct at the United States (including the forum State);
12          produced and sold canned tuna in the United States and its territories; sold canned
13          tuna to Plaintiff and others in the United States; used its dominance or control of
14 ! COST’s raw material purchasing and tuna business to conspire with the other
15   Defendants and their co-conspirators; and engaged in the unlawful conduct alleged
16          in this Second Amended Complaint in violation of Section 1 of the Sherman Act.
17
T8
19
20


22                                Cheng is Kraisorn Chansiri’s brother and the second largest
23          shareholder of Thai Union.
24                74.    Alternatively, during the time period relevant to Plaintiff’s claims, and
25          as more fully alleged throughout this Second Amended Complaint, Thai Union
26          participated in the conspiracy by and through COST, which acted as and was Thai
I
1-’




28                                                   29
            AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97991 Page 33 of
                                          139



 I     Union’s alter ego or agent. Thai Union dominated or controlled COSI’s canned
 2     tuna business as reflected by, among other actions, Thai Union’s domination or
 3     control of COSI’s production, pricing, hiring, budgeting, capitalization and/or
 4     marketing of canned tuna. During this time period, Thai Union effectively
 5     controlled and took over performance of the day-to-day operations of COST’s
 6     canned tuna business, and there was such unity of interest and ownership between
 7     Thai Union and COSI that the individuality or separateness of the two companies
 8     ceased with respect to COST’s canned tuna business. COSI’s status as the alter ego
 9     or agent of Thai Union is evidenced by, among other facts, one or more of the facts
10     alleged below that occurred during the time period relevant to Plaintiff’s claims:
11
                    (a)   Thai Union used COSI as a mere shell, instrumentality or
12
       conduit for a single venture involving the sale of price-fixed canned tuna in the
13
       United States caught, processed and canned or pouched by Thai Union in Thailand
14
       for the ultimate benefit of Thai Union. COSI enabled Thai Union to be vertically
15
       integrated with respect to the U.S. operations. As a result of this structure, Thai
16
       Union and COST effectively functioned as a single entity for purposes of the
17
       conspiracy. In the words of Thai Union, COSI and Thai Union were not just
18
       “family,” but “Thai Union   +   COSI   One Company.” With respect to the canned
19
       tuna produced by Thai Union in Thailand and sold in the United States, COST
20
       merely acted as Thai Union’s marketing conduit to sell Thai Union’s canned tuna
21
       under the Thai Union-owned COST label.         This comes as no surprise, because
       TUG’s website demonstrates that TUG view’s COSI as part of TUG’s overall
23
       “Global Tuna Business” and “US Ambient Operations” controlled directly by
24
       TUG’s Board of Directors and executives.
25
26
27
28                                              30
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97992 Page 34 of
                                          139



 1!                  **
 2
                                                r Board of Directors               AICommittee



 3                  —
                                                a                                 Nomination and
                                                        Chairman               RemunoralionCon,muee
 4
                                                                                   Risk Management
 5                                                Executive Chairman
                                                                                       Commpttvn

 6
                                                    President & CEO               Company Secreiaiy



 8                                                            I


                        Globat Tuna Business        Gtobal Shrimp Business   US Ambient Operations



10                      US Frozen Operations          Europe Ope,arions        Emerging MaIkct5


11                      Group ChieF Finarcia!           Group “‘
                              Offiter                                           Group StraIe9y
                                                         Resouices
12
13                  (b)         Thai Union dominated or controlled COSI’s marketing of
14     canned tuna in the United States. For example, and without limitation, TUG
15     presented (and does present) a common global marketing image with COST.
16     TUG’s 2015 Annual Report lists COSI as “our strong brand in North America.”
17     TUG’s 2001 Annual report states: “The principal activities of the overseas
18     subsidiaries such as the subsidiaries in United States are the manufacture and
19     distribution of canned seafood, and the iniport of shrimp and other frozen seafood
20     products for sale to restaurant chains, retailing, wholesaling and food processing.”
21                  (c)         Thai Union and COSI used the same offices or locations in the
22     United States. TUG’s 2015 Annual Report, identifying “Thai Union’s footprint.”
23     lists itself as having corporate offices in Portsmouth, New Hampshire; New York,
24     New York; El Segundo, California; San Diego, California; and Lyons, Georgia.
25     Each of these offices is an office or plant of COSI.
26
27
28                                                                31
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97993 Page 35 of
                                          139



 1                  (d)   Thai Union and COSI had overlapping Board Members and key
 2     executives who dominated or controlled COST. For example, and without
 3     limitation, according to a corporate organizational chart on its website, TUG
 4     represents that it treats COST as part of its overall “Global Tuna Business” and “US
 5     Ambient Operations” that are controlled directly by TUG’s Board of Directors and
 6     executives. Kraisorn Chansiri, the Chairman of TUG, is a member of the Board of
 7     Directors of COSI; Cheng Niruttinanon (“C. Niruttinanon”), Executive Chairman
 8     of TUG, is a member of COST’s Board of Directors; and Thiraphong Chansiri (“T.
 9     Chansiri”), President and CEO of TUG, is a member of COST’s Board of Directors
10     and President of Thai Union North America, Inc., a wholly-owned subsidiary of
11     TUG and the holding company through which TUG owns COST and does business
12     in the United States. Additionally, Shue Wing Chan (“Chan”), a member of the
13     family that controls TUG, and a member of TUG’s self-styled “Global Leadership
14     Team,” is President and CEO of COST. David Roszmann, the former Chief
15     Operating Officer of COSI, joined COSI in March 2013 and directly reported to
16     CEO Chan on matters including sales, marketing, procurement, supply chain,
17     operations, finance. HR, legal and TT. Mr. Roszmann left COSI in December 20T5,
T8     soon after the DOJ questioned TUG’s attempt to acquire Bumble Bee. Upon
19     information and belietç Chan now holds executive positions at COST and other
20     subsidiaries controlled by TUG. Further, Chang Tim King served as Executive
21     Director and CFO of TUG and a member of the COST Board of Directors.
22                  (e)   Thai Union appointed people who were involved in the day-to-
23     day operations of COST, including people who participated in the conspiracy as
24     Thai Union intended.
25
26
27
28                                             32
       AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97994 Page 36 of
                                           139



  1
 2

 3
 4
 5
 6
 7                 (f)   Thai Union micromanaged COST’s affairs and disregarded
 8
 9
10
I[1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         33
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97995 Page 37 of
                                          139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                  (g)   Thai Union, as the parent, owned COSI, the wholly-owned
13     subsidiary of Thai Union.
14                  (h)   Due to the unlawful conduct alleged in this Second Amended
15     Complaint, COST earned profits in excess of what it would have earned in a
16     competitive market. COST transferred this ill-gotten gain to its parent, Thai Union,
17     by paying out the unlawfully obtained profits and other conspiracy proceeds to
18     Thai Union in the form of dividends and other transfer payments1
19
20
21
22                                                             Accordingly, Thai Union
23     knowingly profited from COST’s participation in the conspiracy and knowingly
24     accepted the proceeds of the conspiracy and has been unjustly enriched. Further,
25     TUG charged COST prices for tuna that were higher than COST would have paid
26     had COST been free to acquire tuna at market rates. As a result of these facts,
27
28                                             34
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97996 Page 38 of
                                          139



 1     considered alone or in combination with one or more of the foregoing other facts,
 2     adherence to the fiction of the separate existence of Thai Union and COSI would
 3     sanction a fraud or promote an injustice, and an inequitable result or an injustice
 4     would occur if the corporate form were elevated over substance.
 5           75.    Tn-Union Seafoods LLC dlbla Chicken of the Sea International, Inc.,
 6     and Thai Union Group PCL, are collectively referred to in this Second Amended
 7     Complaint as the “COST Defendants.”
 8     The StarKist Defendants
 9           76.    Defendant StarKist Company is a corporation organized, existing, and
10     doing business under the laws of the State of Pennsylvania, with its headquarters
11     and principal place of business in Pittsburgh, Pennsylvania. During the time period
12     relevant to Plaintiff’s claims, StarKist manufactured canned tuna and shelf stable
13     salmon. StarKist is defined to include its officers, employees, and agents acting on
14     its behalf. StarKist operates its tuna processing facility in Pago Pago, American
15     Samoa.      Although StarKist’s annual revenLte is not publicly reported, the
16     Pittsburgh Post-Gazette reported in early 2010 that StarKist’s annual revenue was
17     between $650 and $670 million. That figure likely grew to approximately $1
18     Billion in 2014. In 2008. Dongwon Industries Co. Ltd. (“Dongwon”) purchased
19     StarKist for approximately $363 Million and thereafter, including during the time
20     period relevant to these allegations. StarKist operated as a wholly-owned
21     subsidiary of Dongwon. During the time period relevant to Plaintiff’s claims,
22     StarKist directly or on behalf of Dongwon: participated in the conspiracy alleged
23     in this Second Amended Complaint; produced and sold canned tuna throughout the
24     United States and its territories; sold canned tuna to Plaintiff and others in the
25     United States; and engaged in the unlawful conduct alleged in this Second
26     Amended Complaint in violation of Section 1 of the Sherman Act.
27
28                                             35
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97997 Page 39 of
                                          139



 1             77.    Defendant Dongwon Industries Co. Ltd. is a corporation organized,
 2       existing, and doing business in South Korea, with its headquarters located in Seoul,
 3       South Korea. Dongwon is a vertically integrated fishing conglomerate that owns
 4       the world’s largest fishing fleet. Dongwon has an ownership stake in U.S.
 5       businesses besides StarKist, including a 12.5% stake in Silver Bay Seafoods, LLC
 6       (a fishery in Sitka, Alaska) and a 50% majority interest in DW Global, Inc. (a
 7       shipping and import/export company located in Commerce, California). As noted
 8       above, in 2008, Dongwon bought StarKist, and Dongwon is StarKist’s parent.
 9       Dongwon sells a substantial volume of canned tuna (and other shelf-stable
10       packaged seafood products) in the United States, and according to its quarerly and
11       annual reports, it typically derives more than 50% of its global revenue from the
12       United States.
13             78.    Before   describing   the   interrelationship   between   StarKist   and
14       Dongwon Industries, we explain briefly the concept of the Korean chaebol, which
15       is a recognized concept in the academic business literature focused on South
16       Korean companies. See generally David Hundt, Korea’s Developmental Alliance:
17       State, Capital and the Politics of Rapid Development (2009); R. M. Steers, KS.
18       Yoo, & G. Ungson, The Chaebol: Korea’s        Ncw   Industrial Might (1989). The term
19   1   “chaebol” is made up of the words “chae” (wealth or property) and “bo]” (clan or
20       group). Chaebols are closely-knit business groups in South Korea under the control
21       of a single family or extended family, with key llagship firms that are used as the
22       instruments of control of other firms within the group. They have four key
23       features: (1) the governance structure of the group involves family or extended
24       family control; (2) the formal organizational structure of the group involves a
25       group headquarters, located in an actual or de facto holding company, sometimes
26       known as a “flagship” company, which controls a network of subsidiaries, which
27
28                                                36
         AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97998 Page 40 of
                                          139



 1     fall under the control of the family, the group as a whole, and of flagship firms
 2     within the group; (3) the business structure of the firm encompasses a number of
 3     discrete products and services, some of which are wholly unrelated and others that
 4     are effectively vertically integrated; and (4) these groups are characterized by
 5     strong internal cultures of hierarchy, familyism and loyalty, with family members
 6     of the founder or his cohorts also occupying key managerial positions within the
 7     group.
 8              79.    The Dongwon family of companies        fits   this definition. The company
 9     started in 1969 and is dominated by Chairman Jae-chul Kim (“Chairman Kim”)
10     and members of his family or extended family, as described in more detail below.
II     The group headquarters is in Seoul, South Korea, where its holding company,
12     Dongwon Enterprises, is located. Through its subsidiaries, it operates in a number
13     of business sectors including, inter alia, marine products, other food products, feed
14     products and pet food, packing materials, and aluminum foil products. As
15     explained below, the Dongwon family of companies has an internal culture of
16     hierarchy, familyism and loyalty. Defendants Dongwon and StarKist exhibit that
17     culture with members of J.C. Kim’s family being put in key positions in both
18     companies and executives at Dongwon. Dongwon Enterprises and various other
19     Dongwon subsidiaries being routinely seconded to StarKist to fill managerial roles.
20     Dongwon,       run   by Chairman Kim, is the parent entity for StarKist, but his control
21     over the Dongwon family of companies was such that, with the stroke of a pen, he
22     could (and in fact did) command executives of the holding company or from sister
23     subsidiary companies to either oversee the business of StarKist from Korea or
24     relocate in the United States and help run StarKist. This was done without regard
25     for which Dongwon subsidiary the individual worked for, and for the purposes of
26     involvement in StarKist’s management, all Dongwon personnel were functionally
27
28                                                  37
       AWGS SECOND AMENDED COMPLAINT
         Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.97999 Page 41 of
                                              139



     1     Dongwon Industries personnel subject to the direct control of Chairman Kim. In
     2     other words, as a chaebol, Dongwon does not follow the principles of corporate
     3     separateness that are expected of companies incorporated in the United States and
     4     instead acts as a single integrated enterprise.        Accordingly, acts taken by
     5     employees of Dongwon’s corporate affiliates in furtherance of the conspiracy, as
     6     alleged in detail below, were taken on behalf of the interests of the chaebol and
     7     under the control of Dongwon (and Chairman Kim) as the chaebol’s flagship.
     8           80.    Dongwon directly participated in the conspiracy alleged in this
     9     Second Amended Complaint and purposefully directed this condLLct at the United
10         States (including the   forum   State); produced and sold canned tuna in the United
11         States and its territories; intentionally sold price-fixed canned tuna to Plaintiff and
12         others in the United States; used its dominance or control of StarKist’s raw
13         material purchasing and tuna business to conspire with the other Defendants and
14         their co-conspirators; and engaged in the unlawful conduct alleged in this Second
15         Amended Complaint in violation of Section 1 of the Sherman Act.
16               81.    Alternatively, during the time period relevant to Plaintiff’s claims, and
17         as more fully alleged throughout this Second Amended Complaint, Dongwon
18         participated in the conspiracy by and through StarKist, which acted as Dongwon’s
19         alter ego or agent. Dongwon dominated or controlled StarKist’s canned tuna
20         business as reflected by, among other actions, Dongwon’s domination or control of
21         StarKist’s production, pricing, hiring, budgeting, capitalization arid/or marketing of
22         canned tuna. During this time period, Dongwon effectively controlled and took
23         over performance of the day-to-day operations of StarKist’s canned tuna business,
24         and there was such unity of interest and ownership between Dongwon and StarKist
25         that the individuality or separateness of the two companies ceased with respect to
26         StarKist’s canned tuna business. StarKist’s status as the alter ego or agent of
C)




28                                                   38
           AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98000 Page 42 of
                                          139



 1    Dongwon is evidenced by, among other facts, one or more of the facts alleged
 2     below that occLlrred during the time period relevant to Plaintiff’s claims:
 3
                    (a)      Dongwon used StarKist as a mere shell, instrumentality or
 4
      conduit for a single venture involving the sale of price-fixed canned tuna in the
      United States caught, processed, and/or packaged by Dongwon in South Korea and
 6
      Thailand for the ultimate benefit of Dongwon and the Kim family.

 8
                                                                Dongwon used StarKist to
 9
       market Dongwon’s product. StarKist enabled Dongwon to be vertically integrated
10
      with respect to the U.S. operations. As a result of this vertical integration,
11
       Dongwon and StarKist effectively functioned as a single entity for purposes of the
12
      conspiracy. With respect to the canned tuna produced by Dongwon in South Korea
13
      and Thailand and sold in the United States, StarKist merely acted as Dongwon’s
14
      marketing conduit to sell Dongwon’s canned tuna under the Dongwon-owned
15
      StarKist label.
16
                    (b)      Dongwon dominated or controlled StarKist’s marketing of
17
      canned tuna   in    the United States. For example, and withoLLt limitation, Dongwon’s
18
      website states: “StarKist is an iconic tuna brand in the United States, and has been
19
      controlled   kv   Don gwon Group since 2008, accompanying Dongwon Group on its
20
      journey to globalization.... Through the acquisition of StarKist, Dongwon Group
21
      has secured an opportunity to take off as the worlds biggest tuna company, and
22
       will become de facto a globalized enterprise.” (Emphasis added). Dongwon has
23
       presented a common global marketing image with StarKist. As Dongwon stated in
24
       2008, it acquired StarKist to “establish a strong foothold in penetrating the U.S.
25
       market,” and the purpose of Dongwon’s acquisition was “to add a stable buyer of
26
       its tuna and to place other products in the U.S. through StarKist’s distribution
27
28                                                39
      AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98001 Page 43 of
                                          139



 1     network.” Dongwon and StarKist presented themselves to Plaintiff as a single,
 2     vertically integrated entity. SiarKist’s website states that “Dongwon Industries is
 3     one of the world’s largest tuna catching companies with a fleet of 36 boats.
 4     Dongwon’s world class fish procurement and processing capacity builds on
 5     StarKist’s national brand recognition and distribution networks in the United States
 6     to bring world-class seafood to consumers worldwide.”
 7                  (c)   Dongwon and StarKist used the same offices or locations in the
 8     United States. Dongwon’s website lists StarKist’s U.S. office as one of its global
 9     branch offices.
10                  (d)   Dongwon and StarKist had overlapping Board Members and
11     key executives who dominated or controlled StarKist. For example, and without
12     limitation, in about September 2014, Andrew Choe (“A. Choe”) became the
13     President and CEO of StarKist. A. Choe was seconded to StarKist in April 2012 as
14     the Senior Vice-President of its supply chain. Previously, Mr. Choe had held an
15     executive position at Dongwon as Director of Strategic Planning. Nam-Jung Kim
16     (“NJ Kim”), son of Chairman Kim, served as the COO of StarKist from about
17     2012 until October 2014, when he was promoted to Vice Chairman of StarKist. He
18     currently serves on the board of directors for StarKist and Dongwon. Prior to his
19     being sent to join StarKist, NJ Kim was Vice-President of Dongwon F&B (a
20     Dongwon subsidiary) and Dongwon Enterprise Co. (the Kim family’s holding
21     company that owns Dongwon Industries). Since 2008, NJ Kim has served as the
22     Head of the Finance and Planning Department at Dongwon Systems and served as
23     Vice President of its construction unit. Additionally, according to Forbes, in
24     preparation for Chairman Kim’s succession, “the founder has been transferring
25     ownership of the private family holding company, Dongwon Enterprise Co., which
26     owns stakes in [Dongwon and other affiliates], to Nam-Jung. Jae-Chul holds a
27
28                                             40
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98002 Page 44 of
                                          139



         24.5% stake and Nam-Jung. 68%.” Accordingly, NJ Kim owned a controlling
 2   F
         interest in Dongwon while serving as StarKist’s COO and Vice Chairman. The
 3       position of COO was created specifically for him, so that he could lead the
 4       “continued growth and expansion of Dongwon-StarKist global business.” Also,
 5       Hyung-Joo Kim, Chief Financial Officer (“CFO”) of Dongwon F&B, was
 6       seconded to StarKist in 2012 to serve as CFO. In-Gu Park (IG Park”), the
 7       Chairman of the Board of StarKist, also served as its Acting President from
 8       November 2010 to March 2011. IG Park serves as CEO of Dongwon Precision
 9       Machinery Company, and has also served as CEO and Vice Chairman at Dongwon
10       F&B and Dongwon Enterprise. During the time period relevant to these
11       allegations. IG Park chaired StarKist’s board of directors while simultaneously
12       sitting on the board or serving as an officer (or both) of other Dongwon companies.
13       Additionally, StarKist’s board meetings were often held in South Korea so that
14       Dongwon executives could easily attend them.
15                    (e)   Dongwon appointed people who were involved in the day-to-
16       day operations of StarKist, including people who participated in the conspiracy as
17       Dongwon intended. For instance, and without limitation, Dongwon appointed
18       senior executives at StarKist   —   including at least In-Soo Cho (IS Cho), A. Choe and
19       Sam Lee. Additionally, Dongwon dismissed several StarKist executives in 2012
20       and replaced them with employees from within the Dongwon corporate family,
21       including Hyung-Joo Kim as CFO. After Dongwon’s acquisition of StarKist,
22       American executives at StarKist Company began to leave              —   voluntarily and
23       involuntarily. One report indicated that a “plethora of executives from Dongwon
24       Industries’ Seoul headquarters      —   complete with translators” had “descend[edj on
25       Pittsburgh to sort out the challenges’ the company is going through;” one source
26
27
28                                                    41
         AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98003 Page 45 of
                                          139



 I     stated that “there is so much American management leaving and probably even
 2     more so after this announcement....”
 3                  (0       Dongwon micromanaged StarKist’s affairs and disregarded
 4     principles of corporate separateness with respect to StarKist. For example, and
 5     without limitation:
 6
 7
 8




14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             42
       AWG’S SECOND AMENDED COMPLAINT
       Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98004 Page 46 of
                                            139




  7

  3
 4
  5
 6
 7
  8
 9
10
11
I)
I h_




13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          43
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98005 Page 47 of
                                          139



 1


 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                 (h)   Dongwon, as the parent, owned StarKist, the wholly-owned
16     subsidiary of Dongwon. Dongwon purchased 100% of StarKist in 2008.
17                 (i)   Due to the unlawful conduct alleged in this Second Amended
18     Complaint, StarKist earned profits in excess of what it would have earned in a
19
20
21
22
23
24
25                                                             Accordingly,
26     knowingly profited from StarKist’s participation in the conspiracy and knowingly
27
28                                           44
       AWO’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98006 Page 48 of
                                          139



 1     accepted the proceeds of the conspiracy and has been   unjustly   enriched. As a result
 2     of these facts, considered alone or in combination with one or more of the
 3    foregoing other facts, adherence to the fiction of the separate existence of
 4    Dongwon and StarKist would sanction a fraud or promote an injustice, and an
 5     inequitable result or an injustice would occur if the corporate form were elevated
 6    over substance.
 7                                         Del Monte

 8           82.    Del Monte Corporation (“Del Monte”), now known as Big Heart Pet
 9     Brands, Inc., is a privately held corporation organized under the laws of Delaware
10     with its headquarters and principal place of business in Orrville, Ohio. Prior to
      October 2008, Del Monte owned and operated StarKist. Although Del Monte sold
12     StarKist to Dongwon in 2008, it continued to operate StarKist on behalf of
13     Dongwon until approximately September 2010, under an Operating Services
14    Agreement entered into between Del Monte and Dongwon pursuant to which Del
15     Monte provided the sales force that sold StarKist products in the United States. In a
16    filing with the Securities & Exchange Commission, Del Monte explained that
17    under the Operating Services Agreement with Dongwon, Del Monte provided
18     operational services to StarKist such as “warehousing, distribution, transportation,
19     sales, information technology and administration.”
20           83.    During the time period relevant to Plaintiff’s claims, Del Monte
21     participated directly in the conspiracy.      As alleged in this Second Amended
22     Complaint, Del Monte employees including, and without limitation,


24     attended meetings and engaged in other overt acts in furtherance of the conspiracy
25     on behalf of StarKist and Del Monte. Additionally, during periods relevant to
26     Plaintiff’s claims, Del Monte sold StarKist-branded canned tuna at prices affected
27
28                                              45
       AwGs SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98007 Page 49 of
                                          139



 1     by the conspiracy directly to Plaintiff and others   in   the United States, in violation
 2     of Section 1 the Sherman Act.
 3           84.    From the period prior to October 2008, the term “StarKist
 4     Defendants” refers to StarKist and Del Monte, collectively. From October 2008
 5     until October 2010, the term “StarKist Defendants” refers to StarKist, Del Monte
 6     and Dongwon, collectively. From November 2010 until the July 2015, the term
 7     “StarKist Defendants” refers to StarKist and Dongwon, collectively.
 8
                                  Co-Conspirators and Agents
 9
             85.    Other entities and individuals not named as Defendants combined,
10
       conspired, or agreed with Defendants and committed acts in furtherance of the
11
       unlawful conspiracy alleged in this Second Amended Complaint. Conspirators
12
       currently known to Plaintiff include Impress USA, Inc. (“Impress”) and its
13
       employees.
14
             86.    The individuals employed by Defendants and co-conspirators who
15
       participated in the conspiracy did so on behalf of their respective employer
16
       Defendant or co-conspirator, and their conduct in furtherance of the conspiracy
17
       was undertaken by each of them during the course and scope of their employment
18
       by their Defendant employer or co-conspirator.
19
20                               TRADE AND COMMERCE
21
             87.    DLLring the time period relevant to Plaintiff’s claims, Defendants and
22
       their co-conspirators engaged in business that affects or is within the flow of
23
       interstate or foreign commerce, and the effect of that business on interstate or
       foreign commerce is substantiaL In particular, the activities of Defendants and their
25
       co-conspirators are within the flow of interstate and foreign commerce or have a
26
       substantial effect upon interstate or foreign commerce in that:
27
28                                              46
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98008 Page 50 of
                                          139



 1                  (a)       Defendants   and   their   co-conspirators   sold   and   shipped
 2     substantial quantities of canned tuna in a continuous and uninterrupted flow in
 3     interstate commerce to customers located in States other than the States in which
 4     the Defendants and their co-conspirators produced the canned tuna;
 5                  (b)    Data, information, correspondence and/or financial material
 6     were exchanged between each Defendant in the State in which each is located,
 7     incorporated, or has its principal place of business and other States;
 8                  (c)       Money flowed between banks outside of the State in which
 9     each Defendant is located, incorporated, or has its principal place of business and
10     other States; and/or
11                  (d)       Defendants and their co-conspirators imported substantial
12     quantities of raw materials for canned tuna from outside the United States.
13           88.    The effect of Defendants and/or their co-conspirators’ anticompetitive
14     conduct on United States commerce gives rise to Plaintiff’s claims.
15
                          THE PRODUCTION OF CANNED TUNA
16
17           89.    There are several levels in the production of canned tuna. Initially, the

18     tuna is caught by fishing vessels, which operate in the Pacific, Atlantic and Indian

19     Oceans (although the majority of tuna comes from the Pacific Ocean). After it is

20     caught, the fish is frozen or refrigerated. Both Dongwon and TUG control

21     extensive tuna fishing fleets used, at least in part, to supply fish to StarKist and

22     COST, respectively.

23           90.    In addition to the fleets controlled by Dong’on and TUG, tuna

24     trading companies buy the fish from fishing vessels and coordinate transshipment

25     of catches to processors, including Defendants. During the time period relevant to

26     Plaintiff’s claims, the major trading companies were: the Tn-Marine Group, a

27     foreign organization that does business in the United States through Tn-Marine

28                                                47
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98009 Page 51 of
                                          139



 1     International, Inc., Tn-Marine Management Company, LLC, Tn Marine Fishing
       Management LLC, Tn Marine Fish Company, and The Tuna Store. LLC; Ltochu
 3     Corporation, a Japanese company in the fishing business through its Food
 4     Company, which it owns and controls; and Fong Cherng Fishery Company Ltd.
 5     (“FCF”), a privately-held Taiwanese company.
 6           91.   After fish trading companies buy the fish or Dongwon- or TUG-
 7     controlled vessels catch the tuna, they arrange its delivery to a processing plant
 8     where it is cooked (usually’ by steaming), cleaned, filleted, and prepared for
 9     canning or packaging. For example, Bumble Bee describes the process for tuna as
10     follows:
11
12
                   Upon arrival to the local processing plant, the whole frozen
13                 tuna rounds are put into cold storage. The rounds are first
                   inspected for quality, then grouped by size and weight for the
14
                   most accurate thawing and cooking times. The processing
15                 begins when the tuna is removed from the plant freezer,
                   thawed in water and prepared for cleaning. The tuna is then
16
                   loaded into metal racks, which are wheeled into large steam
17                 pre-cookers. Tuna is cooked for a prescribed time and
                   temperature depending upon the size of the fish. Once the
18
                   tuna is cooled, the tuna meat is removed from the bones. The
19                 tuna loins are placed in bags, blast frozen to lock in moisture
                   and placed on pallets for shipment to canneries in the United
20
                   States. The frozen loins are shipped directly to the cannery
21                 where the canning process is entirely automated. The tuna
99
                   move in a single line from the filling machine to the
                   packaging sealer. The sealed product is then cooked, cooled,
                   and labeled. Once they pass Quality Assurance approval, the
                   cans are prepared for shipment to your local market.
24
25
             92.   After processing, the tuna is canned or packaged. Chunk-style tuna is
26
       conveyed through a chopper, while solid-style tuna is packed directly into the can.
27
28                                             48
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98010 Page 52 of
                                          139



 1     Along with the tuna, the can is filled with varying types of liquid (usually
 2     vegetable oil or water) before it is sealed. After the can is sealed, it is cooked under
 3     pressure to allow for sterility and a long shelf life. The tuna can are then sold to
 4     retailers and wholesalers, including Plaintiff         Prices paid by retailers and
 5     wholesalers for canned tuna may vary depending upon several factors, including
 6     the type of tuna (e.g., light or white meat), packaging (can or pouch), water or oil,
 7     flavoring, brand, and package size.
 8           93.     The StarKist Defendants maintain facilities in South Korea, Thailand,
 9     Ecuador, and American Samoa. The COSI Defendants maintain facilities in
10     Thailand and Lyons, Georgia. Bumble Bee conducts the majority of its canning
11     operations in the United States, at its production facility near San Diego. Bumble
12     Bee also buys light meat loins from traders in the Western/Central Pacific Ocean
13     (e.g., Papua New Guinea), the Indian Ocean (e.g., Thailand) and the Eastern
14     Pacific Ocean (e.g., Ecuador), and the product is shipped to its California cannery
15     for canning and sale in the United States.
16
                         TUNA SUPPLY, DEMAND, AND PRICING
17
                   The Supply of Canning-Grade Tuna Increased Substantially
18
19           94.     The higher prices witnessed during the conspiracy did not stem from

20     global reductions in the supply of harvested tuna or other fish. To the contrary,

21     technological advances in fishing over the last 40 years, due mostly to the advent

22     of the purse seine for tuna fishing (a method of fishing involving the use of large

23     nets that capture entire schools of fish), and the use of Fishing Aggregation

24     Devices (“FADs”) (man-made objects such as floats or buoys that are used to

25     attract certain fish), have increased the volume of skipjack and albacore caught

26     annually. Compared to 1975, when purse seining accounted for a negligible share

27
28                                               49
       AwG’s SECOND AMENDED COMPLAINT
        Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98011 Page 53 of
                                             139



   1      of the global tuna fish catch, this method is now responsible for 66% percent of all
  2       tuna caught globally.
  3              95.    The following chart demonstrates the proliferation of purse seining in
  4       the Western and Central Pacific Ocean (which sources approximately 60% of the
  5       world’s tuna) relative to other methods of tuna fishing, such as longline and pole
  6       fishing methods:
  7
  8
                 2.500.000
  9
                                       Other
                  .0.0
                                  • Ptjrseseirie

                                  S Pole-and- line
                 1,500.000        S Longline



            2    1,000.000
lÀ
1’-t.       —
            Ct

15                500.000

16
17
                                  C,         <;)        (,        C,              o        ‘,        C,        C,        C,

18                      N.   N.         N.         N.        N.        N.    N.       N.        N.        N.        ‘.        N.


19               96.    The advances in fishing technology have increased the efficiency of
20        fishing and substantially lowered the cost necessary to fish for tuna on a
21        commercial scale. According to the Pacific Islands Forum Fisheries Agency
22        (“FFA”), between 1986 and 2007, the average catch per tuna fishing vessel
23        roughly doubled, from 3,750 metric tons to 7,100 metric tons per year. This, in
24        turn, has spurred substantial recent investment in fishing vessels.                                                      Between
25        approximately 2007 and 2011, the number of tuna fishing vessels increased by
26        more than 25%.
27
28                                                                      50
          AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98012 Page 54 of
                                          139



               97.        The combination of increased investment in fishing vessels and
 2     improved efficiency of those vessels has resulted in a dramatic increase in the
 3     volume of canning-grade tuna caught annually. As the following chart depicts,
 4     between 1984 and 2014, the volume of skipjack caught annually increased roughly
 5     three-fold:
 6

         3,000,000

 8                        GLOBAL SKIPJACK CATCH VOLUME (Tons)
         2,500,000
 9
         2,000,000
10
         1,500,000
ii
         1,000,000
12
I3        500,000


14               0                                                                                                                       III’
                     — en     ‘.1   r—   c —       en   u,   N    C    — en      .,   N    C    — en      1    N   O   —   en   Lt   N       — en
                     ‘0   D
                          Q
                              ‘0
                              C
                                    ‘0
                                    O
                                         ‘0   N-   N    N    N    N    00        00
                                                                                 0
                                                                                      00
                                                                                      C
                                                                                           00   C
                                                                                                C
                                                                                                      O
                                                                                                      0
                                                                                                          C
                                                                                                          0
                                                                                                               0   0   0   0    0    0   0   — t
                     0                   C’   C    C’   0    0’   0’   0    0’             C                   C   0   0   0    0    0   0   0 0
15                   —    —   —     —    — —       —    —    — —       —    ‘—   —    —    —    ‘—i   —   ‘—   —   — eq eq eq eq eq          eq eq


16      The Demand for Canned Tuna in the United States Decreased Substantially

17            98.         The higher prices for canned tuna during the conspiracy did not result
18     from increasing demand for the product. To the contrary, there has been a
19     substantial decline in both the demand for and consumption of canned tuna in the
20     United States over the last 25 years. As publicly available information reflects,
21     consumption of canned tuna in the United States peaked at nearly four pounds per
22     person in the early l990s, and then began to fall, to 3.4 pounds per capita in 2003
23     and to approximately 2.5 pounds per capita in 2009, with consumption and demand
24     continuing to decline thereafter. The following chart, based on publicly available
25     information, depicts the declining per capita consumption of canned tuna in the
26     U.S
27
28                                                                                51
       AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98013 Page 55 of
                                          139



 1
           u.s. annual per capita canned tuna consumption                     4.0 pounds
 2


                                                                                     3.0
 4
 5
 6
 7                                                                                    1.0

 8
                                                                                       0
 9
                                                      -           -




                    1930    1940   1950   1960    1970     1980       1990   2000   ZOlO
10         Mvie With Chutbiildr                                                 [ta USDA


11
             99.     Demand for canned tuna in other developed countries has also
12
       declined per capita. In Japan, consumption of canned tuna declined by
13
       approximately 20% from 1995 to 2007, while overall consumption in Western
14
       Europe remained stagnant between 2000 and 2010. Notwithstanding this trend of
15
       declining demand, the United States, Western Europe and Japan accounted for
16
       more than 50% of all global canned tuna consumption in 2008 according to the
17
       FFA. Further, the United States remained the largest consumer of canned tuna in
18
       the world, accounting for approximately 28% of global consumption in 2010.
19
20          Prices Paid for Canned Tuna Increased Substantially as a Result of
                                 Defendants’ Conspiracy
21
22           100.    In the face of declining U.S. demand for canned tuna and the

23     increasing supply of canning-grade tuna and other species of fish, market forces

24     should have put substantial pressure on Defendants to attain greater market share

25     and increase production so as to garner economies of scale that would reduce the

26     price of canned tuna sold to Plaintiff and others in the United States. Instead,

27     because of the conspiracy, the opposite occurred.

28                                               52
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98014 Page 56 of
                                          139



 1           101.    As discussed above, the higher prices paid by Plaintiff were due to the
 2     conspiracy and not other supply and demand factors. During the conspiracy (and
 3     because of it), canned tuna prices sold to U.S. retailers, including Plaintiff,
 4     increased (or were otherwise above competitive levels) while the tuna catch
 5     increased and U.S. demand for canned tuna declined. This incongruity is also
 6     reflected in the chart below, which shows that although per capita U.S. canned tuna
 7     consumption continued to decline after approximately 2004, the dollar amount
 8     spent on canned tuna and other packaged seafood in the United States actually
 9     increased (canned tuna accounts for approximately 75% of all canned seafood
10     spending):
11
            Americans are buying less, hut more expensive canned seafood
12          •Vnlurne sales •Dollar sales
13          ?.S                                                  1.000 million pounds
14                                                                                    ROt)
15
                                                                                      600
16
                                                                                      400

18                                                                                    ZOO

19                                                                                       0
20                   ‘OO             ‘05             •10             ‘15
            Made with Chajtbuildtr                                         Thta Eumnionitor
21
22
             102.    Defendants and their co-conspirators’ pricing of canned tuna sold to
23
       Plaintiff and others in the United States is not consistent with expected pricing
24
       given the excess supply and production capacity coupled with declining U.S.
25
       demand. To the contrary, during the conspiracy, the prevailing market conditions
26
       in the U.S. canned tuna industry would predict decreasing prices. However, as
27
28                                              53
       AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98015 Page 57 of
                                          139



 1     alleged in this Second Amended Complaint, canned tuna prices            —   including the
 9     prices Defendants and their co-conspirators charged Plaintiff   —   are explained by the
       conspiracy.
 4           103.    The higher canned tuna prices resulted in substantial profits for
 5     Defendants. TUG saw its net profit increase from $61 million in 2008 to $140
 6     million in 2014. The following year, in its 2014 Annual Report issued in February
 7     2015, TUG explained that “[d]espite minimal sales growth in the US, competitive
 8     inventory cost and reasonable market conditions helped lift the margin of our US
 9     brand.”
10           104.    A substantial portion of TUG’s profits were the result of the
11     conspiratorial agreements alleged in this Second Amended Complaint.
12
13
14
15           105.    Bumble Bee has been similarly profitable due to the conspiracy. As
16     alleged earlier, Lion Capital purchased Bumble Bee for $980 million in 2010, and
17     reached an agreement to sell it to TUG in 2014 for $1.51 billion. In announcing the
18     sale, Lion Capital noted that Bumble Bee’s EBITDA in 2014 was a record-
19     breaking 5150 Million, on revenue of $1 Billion. Kelly Mayer, in a memo to her
20     partners at Lion Capital, attributed Bumble Bee’s record year to the growth of
21     “gross margins through disciplined pricing actions.”    Discovery is necessary to
22     determine whether Lion Capital was aware of and participated, if at all, in the
23     conspiracy alleged in this Second Amended Complaint.
24           106.    StarKist, who has the largest U.S. market share,
25
26
27
28                                             54
       AWO’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98016 Page 58 of
                                          139



                                             Accordingly, Dongwon registered substantial
 2     additional income in the period following the collusion alleged in this Second
 3     Amended Complaint, and received the proceeds of the conspiracy from StarKist
 4     knowing the ill-gotten nature of these funds.                                         I
 5
 6           107.   In a Korean-language publication, Dongwon stated that “[t]he canned
 7     tuna market in the U.S. is approximately a $1,700,000,000 USD market, but it is a
 8     mature market where growth has stopped, and it maintains an oligopolistic system
 9     with StarKist (40%), Bumble Bee (25%), and COSI (15%), and represents a
10     structure in which the price of tuna cannot be efficiently reflected in the sales price
11     of products.” Instead, during the time period relevant to these allegations, the price
12     of canned tuna reflected the conspiracy price.
13
         Defendants’ Pricing of Canned Tuna to Plaintiff and Others Was Against
14                  Defendants’ Self-Interest But For Their Collusion
15
             108.   As alleged above, during the conspiracy, the market for the production
16
       and sale of canned tuna in the United States was concentrated in a relatively few
17
       firms, i.e., Bumble Bee, the COSI Defendants and the StarKist Defendants.
18
       However, none of these companies had the power, unilaterally, to profitably
19
       increase the price of canned tuna sold in the United States, and instead needed to
20
       maintain a unified front in order to increase prices to the highly profitable levels
       that existed during the conspiracy. Because Defendants’ canned tuna products were
22
       close substitutes, unilateral attempts by any one of them to manipulate canned tuna
23
       price or supply posed substantial commercial risks. A unilateral increase in price
       not followed by others would simply lead to lost sales. A unilateral reduction in
25
       production would be costly because market share would be lost and revenue would
26
       likely fall while fixed costs (e.g., labor, distribution, overhead, tcility operation,
27
28
       AWG5 5ECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98017 Page 59 of
                                          139



 1     facility maintenance, etc.)    would remain relatively the same.         Under the
 2     circumstances, Defendants and their co-conspirators’ canned tuna pricing actions
 3     during the conspiracy would have been against their self-interest unless they were
 4     colluding.

          THE MARKET FOR THE PRODUCTION AND SALE OF CANNED
 6              TUNA WAS CONDUCIVE TO CARTELIZATION

                      There Are No Close Substitutes for Canned Tuna
 8
             109. Canned tuna includes both “white” tuna fish, which consists of
 9
       albacore tuna, and “light” tuna fish, which consists primarily of skipjack tuna. Both
10
       varieties of canned tuna are typically packed in either water or vegetable oil. Light
       tuna accounts for approximately two thirds of total sales in the United States by
12
       volume.
13
             110.   Canned tuna possess commodity-like characteristics in that the
14
       product of one seller is interchangeable with the product of another. As such, all
15
       things equal, it would not be profitable for Defendants and co-conspirators to
16
       unilaterally increase canned tuna prices in the U.S., because a unilateral price by
17
       any Defendant would allow another Defendant to steal substantial market share by
18
       simply holding its price.
19
20     The Market for the Processing and Sale of Canned Tuna IsAVas Concentrated

21           111. Over the past two decades, the canned tuna industry has undergone a
22     high degree of consolidation. As a result of this consolidation, and during the
23     conspiracy, the U.S. canned tuna industry had become highly concentrated.
24           112.   During the conspiracy, the market for the production of canned tuna
25     was dominated by Defendants and their co-conspirators. But for the conspiracy
26     alleged in this Second Amended Complaint, Defendants and their co-conspirators
27
28                                              56
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98018 Page 60 of
                                          139



 1
 2
   1   would have had to compete on price. Although estimates of their respective market
       shares vary somewhat, StarKist, Bumble Bee and COSI’s branded products
 3     account for approximately 80% of the canned tuna market in the United States.
 4     Also, COST, which has the smallest domestic market share of the three Defendants
 5     for branded canned tuna, is the largest supplier of private-label canned tuna in the
 6     United States. During the conspiracy, Defendants processed at least 85% of all
 7     canned tuna sold in the United States.
 8
                                         Barriers to Entry
 9
               1 13.   During the time period relevant to Plaintiff’s claims, there were
10
       barriers to entry into the market for the production and sale of canned   tuna in   the
       United States, including, without limitation:
12
I3                     (a)   New entrants were faced with substantial start-up costs,
14     including the need to gain access to distribution channels and retail outlets.            j
15     Additionally, substantial manufacturing expertise was required to enter the U.S.
16     market. These startup costs reduced the opportunity or ability for rivals to enter
17     the U.S. market and undercut Defendants and their conspirators’ supracompetitive
18     pricing.
19                     (b)   New entrants and existing market participants faced substantial
20     upfront, industry-specific costs to build a plant to process tuna loins into canned
21     tuna.      For example, the cost for Tn-Marine simply to modernize the plant it
22     acquired from COSI in Pago Pago. American Samoa, in 2010, was approximately
23     $70 million. (The plant did not reopen until approximately 2015.)
24                     (c)   The method used for processing canned tuna in the United
25     States was capital intensive. Given the cost to Tn-Marine of modernizing COST’s
26     Pago Pago plant, the purchase of real estate and the construction of a new canned
27
28                                               57
       AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98019 Page 61 of
                                          139



 1     tuna processing facility in the mainland United States would likely cost in excess
 2     of $70 million, and require substantial industry expertise to build and operate.
 3                    (d)   Restrictive tariffs of between approximately 6% and 35% on
 4     the importation of canned tuna into the United States impaired the ability of
 5     foreign suppliers from capitalizing on supracompetitive domestic pricing of canned
 6     tuna.
 7              Prevailing Supply and Demand Factors Incentivized Collusion

 8             114.   As discussed above, during the conspiracy, Defendants and co
 9     conspirators faced supply and demand factors that should have led to declining
10     prices for canned tuna in the United States. The declining consumption of canned
       tuna in the United States resulted in excess production capacity for canned tuna.
12     Defendants and co-conspirators had sufficient production capacity in the United
13     States to supply consumers with 3.4 pounds of canned tuna per capita in 2003.
14     However, by 2009, when annual per capita consumption had fallen to 2.5 pounds, a
15     large portion of Defendants and their co-conspirators’ capacity went unused.
16             115.   On top of the excess production capacity standing idle as a result of
17     declining demand. Defendants also took steps prior to 2009 to increase their own
18     efficiency and production capacity of canned tuna. For example, COSI’s Lyons,
19     Georgia plant    —   which opened in 2009      —   had a production capacity that was
20     approximately 50% higher than the production capacity of the Pago Pago plant that
21     it displaced (and that was reopened by Tri-Iviarine in 2015). And when Dongwon
22     purchased StarKist in 2008, it transferred equipment and technology that increased
‘      the manufacturing capacity of the StarKist Defendants’ plant in Pago Pago.
24             116.   Accordingly, the expanding global supply of canning-grade tuna and
25     other fish coupled with declining demand for shelf-stable seafood and the excess
26
27
28                                               58
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98020 Page 62 of
                                          139



 I     domestic production capacity controlled by Defendants left the canned tuna
 2     industry ripe for collusion.

            The Transfer of Executives Between Defendants Facilitated Collusion
 4
              117.   During the conspiracy alleged in this Second Amended Complaint,
       executives left one conspirator to take a position at another.
 6
              118.   For example, Don George, Bruce Bollmer, and Herbert Tucker all
 7
       worked at COST when the conspiracy began in 2004, and later took positions at
 8
       Bumble Bee (George) and StarKist (Tucker and Boilmer). Joe Clancy was a former
       StarKist employee who joined COST in 2002 and, as alleged below, continued to
10
       exchange confidential information with former colleagues after joining COST.
11
       Similarly. Jan Tharp left StarKist and joined Bumble Bee in a senior role, and
12
       maintained a close relationship with several StarKist executives after joining
13
       Bumble Bee.
14
              119.   In these and other instances, the executives exchanged confidential
15
       and sensitive pricing information with colleagues at their former employer after
16
      joining the new conspirator.
17
              120.   Additionally, there were a number of close personal relationships
18
       between key members of the conspiracy.
19
20
21
22
23
24
25
26
27
28                                               59
       AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98021 Page 63 of
                                           139



 1
 2


 .3

 4
 5
 6
 7I
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25            122.   Phone communications like these during the Relevant Period were
26      often followed by price increases.
27
28                                           60
        AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98022 Page 64 of
                                           139



 I                           Select Trade Associations Facilitated Collusion

 2             123. The culture of collusion that existed in the pacLaged seafood industry
        during the    time    period relevant to Plaintiff’s claim was also facilitated and
 4      enhanced by certain trade associations that counted Defendants among their major,
 5      or only, members.
 6             124.   For example, one such trade association was the National Fisheries
 7      Institute (“NFl”), which existed as early as 2004. Defendants Bumble Bee, COSI
 8      and Del Monte/StarKist were among its members. In 2007, NFl created the Tuna
 9      Council, whose only members were Bumble Bee, COS and Del Monte/StarKist. As
10      soon as the Tuna Council was created, Defendants used it to facilitate their
11      collusion. For example, in January 2008, as Defendants were discussing their
12      collusive can-size reduction,
13
14
15                                                         As Plaintiff allege in further detail
16      below, Defendants discussed and exchanged confidential information about canned
17      tuna pricing in furtherance of the conspiracy under the cover of NFl and the Tuna
18      Council.
19             125.   On information and belief, Bumble Bee’s CEO Lischewski used the
20      trade association meetings to provide cover for one on one meetings with the
21      senior leaders of Bumble Bee’s competitors to re-inforce the collusive price
7)
—‘-     increases.
23
         Common Vendors and Co-Packing Arrangements Facilitated Collusions and
24                           Enforcement of the Cartel
25
               126.   During the time period relevant to Plaintiff’s claims, but particularly
        between approximately 2004 and 2010, Defendants shared a common canner in
27
28                                                 61
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98023 Page 65 of
                                          139



 1     American Samoa, Impress. Bumble Bee, Del Monte/StarKist and COSI each knew
 2     at the time that Empress was sharing production and other information about each
 3     of them with the others, and Defendants used Impress as a conduit to facilitate the
 4     exchange of information regarding the conspiracy. As alleged in this Second
 5     Amended Complaint, Impress is a co-conspirator, and its role in this regard is
 6     illustrated in connection with the collusive can size reduction that occurred in 2007
 7     and 2008.
 8           127.   In addition to economic and other conditions that facilitated the
 9     conspiracy, in 2011, Bumble Bee and the COSI Defendants entered into co
10     packing agreements in which Bumble Bee’s factory in Santa Fe Springs,
11     California, packed and canned the tuna for COSI’s west coast operations, and
12     COSI’s plant in Lyons, Georgia, packed the canned tuna for Bumble Bee’s east
13     coast operations. This copacking arrangement enabled Bumble Bee and the COSI
14     Defendants to monitor each other’s output and pricing.
15
           ADDITIONAL OVERT ACTS IN DEFENDANTS’ CANNED TUNA
16                           CONSPIRACY
17
             128.   Defendants and their co-conspirators carried out their continuing
       conspiracy    regarding    canned     tuna     through   in-person    meetings    and
       communications, including c-mails and telephone calls. During these meetings and
20
       communications, they agreed on conspiracy terms as alleged in this Second
21
       Amended Complaint, and coordinated price increase announcements or pricing
22
       terms, secretly and collusively exchanged pricing information and prospective
‘3
       pricing announcements and business plans, and collectively reduced quantity and
24
       restrained output of canned tuna sold to Plaintiff and others in the United States.
25
26
27
28                                               62
       AWGS SECOND AMENDED COMPLAINT
          Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98024 Page 66 of
                                               139


                         Defendants’ Collusive Price Increases Between 2004-2006

      2           129.    In the first half of 2004, the prevailing prices for canned tuna in the
      3     U.S. were below the level needed to deliver the profits expected by TUG. Between
      4     2001 and 2003, canned tuna prices had declined, as had profit margins.
      5
      6
      7
      8
      9
10          TUG favored this strategy because higher canned tuna prices accommodated
II          higher prices for processed tuna sold by TUG to COSI and its rivals. (Processed
12          tuna is the main cost input to produce canned tuna).
 13
14
 15
 16
17
18
19
20
21
22
23
I
4.’




25
26
27
28                                                   63
           AwG’S SECOND AMENDED COMPLAINT
          Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98025 Page 67 of
                                               139




     ‘3
     4-




     3
     4
     5
     6
     7
     8
     9
10
11
1’)
1 4-.




13
14
15
16
17
18
19
4-




21
22
23
‘3
4-




25
26
27
28                                             64
            AWGS SECOND AMENDED COMPLAINT
         Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98026 Page 68 of
                                              139




     7

     3
     4
     S
     6
     7
     8
     9
10
11
12
13
14
15
16
17
18
19
20
21
‘3


23
24
25
26
27
28                                            65
           AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98027 Page 69 of
                                          139



 1
 9



 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
99

23
24
25
26
27
28                                        66
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98028 Page 70 of
                                          139



 1


 1
 2

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        67
       AWGS SECOND AMENDED COMPLAINT
          Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98029 Page 71 of
                                               139



      1


      3.
      4
      5
      6
      7
      8
      9


11
12

13
14
15
16
17
 18
19
20
21
22
_,,
      1
22

1’


25
26
27
28                                             68
            AWGS SECOND AMENDED COMPLAiNT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98030 Page 72 of
                                          139



 1


 1



 4


 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
99




24
25
26
27
28                                        69
       AWG’S SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98031 Page 73 of
                                           139



 1
 2

 3


 4
 5
 6
 7
 8.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         70
        AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98032 Page 74 of
                                          139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21

        Defendants’ Collusive Can Size Reduction and Price Increases in 2007-2008
23
             155.   The conspiracy among Defendants and co-conspirators continued in
24
       2007 and 2008.
25
26
27
28                                           71
       AWO’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98033 Page 75 of
                                          139




 7



 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        72
       AWGS SECOND AMENDED COMPLAINT
        Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98034 Page 76 of
                                             139



    1
    2
    3
    4
    5
    6
    7
    8
    9           160.   The collusive can-size reduction was facilitated by co-conspirator
10        Impress, a canner with facilities in American Samoa. In 2007-08, Impress had a
11        commercial relationship with Del Monte/StarKist, Bumble Bee and COSI.
12
13
14
15
16
17
18
19
I

I

99



24
25
26
27
28                                              73
          AWG’s SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98035 Page 77 of
                                          139



 1
 2


 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21           166.   Defendants also agreed to coordinate their messaging regarding their
22     plans to downsize cans, so that customers would not learn that the decision was not
23     driven by necessity, but was instead the result of collusion.
24
25
26
27
28                                             74
       AWO’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98036 Page 78 of
                                          139




 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        75
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98037 Page 79 of
                                          139



 1
 2
 3
 4
 5
 6
 7
 8
 9
l0
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        76
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98038 Page 80 of
                                          139



 1
 2


 4           172.   The conspiracy among Defendants and co-conspirators continued
 5     after the agreement to reduce the tuna can size
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              77
       AWG’S SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98039 Page 81 of
                                           139



 1
 ‘3

 1
 3


 4
 5
 6
 7
 8’
 9
10
11
12
13
14
15
                           Defendants Collude on Net Prices in 2010
16
              179.   The conspiracy among Defendants and co-conspirators continued into
17
        2010, when they once again collusively raised net prices on canned tuna. Net
18
        p1-ices are the prices disseminated to brokers of shelf stable seafood products, and
19
        represent the list price, less promotional allowances offered by Defendants to
        reduce the list price. (Brokers present these prices to retailers like Plaintiff, who
21
        pay Defendants directly for the product).
22
23
24
25
26
27
28                                               78
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98040 Page 82 of
                                          139



 I


 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
‘5
16
17
18
19
20
21
22
23
24
25
26
27
28                                        79
       AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98041 Page 83 of
                                           139




 I
 4-




 3
 4
 5
 6
 7
 8
 9
10
11
12
‘3
14
15
16
17
18
19
20
21
22
23
24
                Defendants Colluded to Increase Canned Tuna Prices in 2011
25
              188.   Even with the alteration in can size for processed tuna and the prior
        collusive price increases, Defendants and co-conspirators were still unhappy with
27
28                                             80
        AWG’S SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98042 Page 84 of
                                           139



        the prices they obtained. Lischewski of Bumble Bee complained in April 2011 that
 ‘3     canned tuna was “too cheap.” He said that it was important to persuade customers
 3      to pay more for canned tuna. Unable to achieve this through lawful measures,
 4      Defendants continued to meet, communicate and conspire not to compete on
 5      canned tuna sold in the United States.
 6            189.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
2’)

23
24
25
26
27
28                                               81
        AWG5 5ECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98043 Page 85 of
                                          139



 1
 7

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        82
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98044 Page 86 of
                                          139




 I


 3
 4
 5
 6
 7
 8
 9
10
11
12
               Defendants Colluded on a Canned Tuna Price Increase in 2012
13
             195.   The   conspiracy   among    Defendants    and   their   co-conspirators
14
       continued after 2011 and into 2012.
15
16
17
18
             196.   In December 2011 and January 2012, telephone conversations
19
       occurred between senior executives and sales personnel of Bumble Bee, the COST
       Defendants and the StarKist Defendants about coordinating and announcing a price
91
       increase for a number of products in the second quarter of 2012.
22
23
24
25
26
27
28                                             83
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98045 Page 87 of
                                          139



 I
 2

     1         198.   These competitor discussions led to an agreement or understanding
 4       that the Defendants would increase prices by nearly identical amounts. Pursuant to
 5       this agreement or understanding. the Defendants announced collusive price
 6       increases as follows: the StarKist Defendants on or about January 13, 2012,
 7       effective on March 26, 2012; Bumble Bee on or about January 17, 2012, effective
 8       on April 1, 2012; and the COST Defendants on or about January 18, 2012, effective
 9       on April 1, 2012. Each price increase announced identical (or virtually identical)
10       increases on a number of packaged seafood products. For example, a 48 pack of
11       five ounce cans of chunk light tuna in water increased from $40.80 to $43.68.
12       Other products also increased by identical percentages.
13
14
15
16
17
           Defendants’ Collusion Not to Sell “FAD-Free” Branded Tuna Products in
18                                  2011 and Thereafter
19
               200.   In 2011, employees and representatives of the StarKist Defendants,
20
         Bumble Bee, and the COST Defendants discussed whether any of them would
21
         launch a bFAD Free” product (i.e., a canneii tuna product containing only tuna that
         were caught without the use of a FAD device). These discussions included c-mails
23
         that occurred throughout 2011 and into 2012.
24
25
26
27
28                                               84
         AWG5 SECOND AMENDED COMPLAINT
       Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98046 Page 88 of
                                            139




 2
  I
 4

  S
 6
 7
  8            203.   Defendants came to believe that if any of them launched a FAD-Free
 9       product under one of their own branded labels, then it would work to the detriment   I

I0       of each of their companies.
11
1’)
1 4—




13
14             204.   On a teleconference during the week of February 10, 2012, the
15       StarKist Defendants, Bumble Bee and the COST Defendants agreed that none of
16       them would launch a branded FAD-free canned tuna product in the United States.
17       This agreement was later confirmed in writing during the week of February 17,
18       2012. Defendants agreed not to sell FAD-free canned tuna products in the United
19       States under their own brand names to avoid competition in the sale of canned tuna
20       in the United States.
21
22
23
24
25
26
27
28                                               85
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98047 Page 89 of
                                          139




 3

 3
 4
 5
 6
 7
 8
 9
10
        Defendants Colluded on Promotional Activity and Pricing Terms in at Least
11                                    2011-2013
12
             207.   Between at least November 2011 and June 2013, senior executives
13
       and sales personnel of the StarKist Defendants, Bumble Bee and the COST
14
       Defendants exchanged e-mails and had telephone conversations about discounting
15
       and promotional practices and terms for the sale of canned tuna to customers. As
16
       part of these e-mails and telephone conversations, these senior executives and sales
17
       personnel of Defendants assured each other that they would not compete regarding
18
       the pricing and sale of canned tuna sold to customers.
19
             208.
20
21
22
23
24
25
26
27
28                                              86
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98048 Page 90 of
                                          139



 1
 2
 3
 4
 5
        Defendants’ Communications in Furtherance of the Conspiracy After 2013
 6
             210.   Defendants and co-conspirators collusive activities regarding canned
 7
       tuna continued after 2013.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                          Defendants’ Conspiracy Was Effective

22           211.   Defendants’ and co-conspirators’ conspiracy alleged in this Second
23     Amended Complaint was effective. For example, and without limitation, Bumble
24     Bee’s Lischewski observed in 2012 that canned tuna prices had increased more
25     than 40% in eighteen months during 2011 and 2012.
26
27
28                                            87
       AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98049 Page 91 of
                                          139



 1           212.   As a proximate result of this conspiracy, and during the time period
 2    relevant to Plaintiff’s claims, Defendants and co-conspirators charged Plaintiff and
 3    others in the United States supracompetitive prices (i.e., prices above a competitive
 4    level) for canned tuna.
 5           213.   Defendants and co-conspirators’ conspiracy alleged in this Second
 6     Amended Complaint overcharged Plaintiff on canned tuna that Plaintiff directly
 7    purchased from one or more Defendants and co-conspirators regardless of whether
 8     the conspiracy price increase was on Defendants’ list or net price of canned tuna.
 9    This is because Plaintiff directly purchased canned tuna from Defendants and co
10     conspirators, and Defendants and co-conspirators’ collusive manipulation of
11     canned tuna list and net prices had an adverse effect on the price each Plaintiff paid
12     for canned tuna.
13           214.   As alleged in this Second Amended Complaint, during the conspiracy,
14     Defendants and co-conspirators agreed on the timing and amount of canned tuna
15     price increases as reflected in price announcements. They were successful in
16     achieving these price increases, which enabled them to impose supracompetitive
17     prices on Plaintiff and others. This was because Defendants knew during the
18     conspiracy that all of them were increasing canned tuna prices (or offering the
19     same or similar prices); and the announced canned tuna price increases were higher
20     than would have occurred if, in the absence of the conspiracy, each Defendant had
21     competed and independently and unilaterally crafted its own price increase
22     announcements.      Defendants’    coordinated     canned    tuna    price   increase
23     announcements provided them with a higher, unified starting point for imposing
24     canned tuna prices on Plaintiff and others than would have resulted if each
25     Defendant had independently and unilaterally set its own price increases (if at all).
26     DOJ INVESTIGATION AND AMNESTY APPLICATION
27
28                                              88
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98050 Page 92 of
                                          139



 1           215.   A criminal antitrust investigation into Defendants’ price-fixing
 2     conspiracy appears to have begun in July 2015, following Thai Union’s
 3     announcement of its intention to acquire Bumble Bee for $1.5 billion.
 4           216.        On December 3, 2015, Thai Union and Bumble Bee notified the
 5     DOJ that the proposed acquisition was being abandoned. The decision to cancel
 6     the transaction was due directly to the DOJ’s antitrust investigation and the
 7     companies’ potential liability for anticompetitive behavior.
 8           217. The DOJ’s criminal investigation of Defendants has resulted in guilty
 9     pleas for violations of federal antitrust laws. At the date of filing, the following
10     high-placed sales executives involved in canned tuna pricing have pleaded guilty to
11     criminal violations of 15 U.S.C.   § 1:
12
                    (a)     Walter Scott Cameron, Senior Vice President of Sales for
13
       Bumble Bee (pleaded guilty on November 7, 2016);
14
                    (b)     Kenneth Worsham, Senior Vice President of Trade Marketing
15
       for Bumble Bee (pleaded guilty on December 21, 2016); and
16
                    (c)     Stephen L. Hodge, Senior Vice President of Sales for StarKist
17
       (pleaded guilty on June 28, 2017).
18
             218.   The criminal Informations for all three executives state that beginning
19
       as early 2011 and continuing until or about 2013, the individuals and their
20
       coconspirators “knowingly entered into and engaged in a combination and
21
       conspiracy to fix, raise, and maintain the prices of packaged seafood sold in the
22
       United States.”
23
             219. The Informations state that the exact dates of the conspiracy remain
24
       “unknown” to the DOJ. They further provide that each defendant’s conduct was
25
       an unreasonable restraint of interstate commerce in violation of Section 1 of the
26
       Sherman Act, and specify that the “substantial terms” of the unlawful conduct
27
28                                               89
       AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98051 Page 93 of
                                          139



 1     “were to fix, raise, and maintain prices of packaged seafood.” The Informations
 2     further specify that “[plackaged seafood includes shelf-stable tuna.”
 3           220. The Informations for all three executives further state that the “means
 4     and methods” of the conspiracy included (a) engaging in conversations and
 5     discussions and attending meetings with representatives of “other major packaged-
 6     seafood-producing firms,” (b) agreeing and reaching “mutual understandings”
 7     during these conversations, discussions and meetings to fix, raise and maintain the
 8     prices of packaged seafood sold in the United States, and (c) “negotiat[ingl prices
 9     and issu[ing] price announcements for packaged seafood in accordance with the
10     agreements and mutual understandings reached.”
11           221. The Informations note, however, that “various business organizations”
12     not made defendants in the Informations “participated as coconspirators in the
13     offense charged in this Information.”
14           222. In4(b) of each of Mr. Cameron’s, Mr. Worsham’s, and Mr. Hodge’s
15     Plea Agreements, each admits that:
16           During the relevant period, the defendant participated in a conspiracy with
17           other persons and entities engaged in the manufacture and sale of packaged
18           seafood, the primary purpose of which was to fix, raise, and maintain the
19           prices of packaged seafood sold in the United States. In furtherance of the
20           conspiracy, the defendant engaged in conversations and discussions and
21           attended meetings with representatives of other major packaged-seafood-
22           producing firms. During these conversations, discussions, and meetings,
23           agreements and mutual understandings were reached to fix, raise, and
24           maintain the prices of packaged seafood sold in the United States.
25           223. The maximum penalties for each of the executives’ crimes include
26     imprisonment for 10 years and fines of up to the greater of $1 million or twice the
27
28                                              90
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98052 Page 94 of
                                          139



 1     gross pecuniary gain to the conspirators, or loss caused to the victims, derived from
 2     the illegal price-fixing conspiracy.
 3           224.     However, the Plea Agreements for all three executives recommend a
 4     significant downward departure from those maximums. The Plea Agreement for
 5     Walter Scott Cameron recommends a reduced penalty “because of the defendant’s
 6     substantial assistance in the government’s investigation and prosecutions of
 7     violations of federal criminal law in the packaged-seafood industry.”               It
 8     specifically recommends a greatly reduced prison term and a $25,000 fine.
 9           225.     Worsham’s and Hodge’s Plea Agreements recommend downward
10     departures based on their agreement to “cooperate fully and truthfully with the
11     United States in the prosecution of this case, the current federal investigation of
12     violations of federal antitrust and related criminal laws involving the production or
13     sale of packaged seafood in the United States,” and other related investigations. As
14     with Cameron’s, those Plea Agreements recommend a reduced prison term and a
15     $25,000 fine.
16           226.     Worsham will be sentenced on September 28, 2018.                 Upon
17     information and belief, Cameron and Hodge do not yet have Sentencing Hearings
18     scheduled.
19           227.     On May 8, 2017, the DOJ announced that Bumble Bee itself had
20     agreed to plead guilty to price-fixing shelf-stable tuna products in the United States
21     between 2011 and 2013.
22           228.     In addition to agreeing to plead guilty, Bumble Bee agreed to pay a
23     criminal fine of $25 million for its criminal conduct. The fine will increase to a
24     maximum of $81.5 million, to be paid by Defendant Big Catch Cayman, if Bumble
25     Bee is sold.
26
27
28                                              91
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98053 Page 95 of
                                          139



 1               229.    Both fines are below the DOJ’s guideline fine range of $1 13.5
 2     million.         According to the DOJ’s Sentencing Memorandum, the downward
 3     departure was justified both because Bumble Bee has provided and will continue to
 4     provide substantial assistance and cooperation to the DOJ in its ongoing
 5     investigation into the conspiracy and because any higher tIne would have
 6     “substantially jeopardize[ed] the continued viability of the organization.” Indeed,
 7     the Sentencing Memorandum explicitly noted the ongoing related multidistrict
 8     litigation pending before The Honorable Janis Sammartino, United States District
 9     Judge for the Southern District of California, stating that “a tine reduction is
10     required to the extent a guidelines fine would impair the defendant’s ability to
11     make restitution to victims in the civil lawsuits.”
12               230.    Thc Honorable Edward M. Chen, United States District Judge for the
13     Northern District of California, accepted Bumble Bee’s guilty plea and entered
14    judgment against it under the terms recommended by the DOJ on August 7, 2017.
15               231.    Bumble Bee’s cooperation will very likely provide additional
16     evidence in support of the allegations in this Complaint, evidence that will be
17     uncovered through the course of discovery.
18               232.    On September 11, 2017, in a letter to The Stock Exchange of
19     Thailand, Thai-Union announced that Tn-Union has received “conditional
20     leniency” under the DOJ’s “Corporate Leniency Program” with respect to the
21     DOJ’s investigation into the price-fixing conspiracy alleged herein.      The letter
22     states:     “Provided Tn-Union continues to fully cooperate with the DOJ, Tn-
23     Union’s conditional leniency status means that neither Tn-Union nor any
24     cooperating executives or employees within the scope of the [conspiracy alleged
25     herein] will face criminal fines, jail time or prosecution.”
26
27
28                                                 92
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98054 Page 96 of
                                          139



 1           233.   First implemented in 1978, the DOJ’s Corporate Leniency Program
 2     “allows corporations.. involved in antitrust crimes to self-report and avoid
 3     criminal convictions and resulting fines and incarceration,” provided that the
 4     corporation is the first corporate conspirator to confess, it fully cooperates with the
 5     DOJ’s investigation, and meets certain other conditions.
 6           234.   The Corporate Leniency Program includes two types of leniency:
 7     Type A and Type B.       Type A Leniency is available only before the DOJ has
 8     received any information about the alleged illegal conduct, while Type B Leniency
 9     is available when the DOJ uncovers wrongdoing and then uses a company’s
10     cooperation to build its case.   Because the DOJ first uncovered evidence of the
11     conspiracy alleged herein as part of its review of the Tn-Union and Bumble Bee
12     consolidation, it is likely that Tr -Union is proceeding under Type B Leniency.
13           235.   In order to qualify for Type B Leniency, a company must, among
14     other things, be “the first one to come forward and qualify for leniency with
15     respect to the illegal activity being reported,” “report[1 the wrongdoing with candor
16     and completeness[,j and provide[j full, continuing and complete cooperation that
17     advances the [DOJJ in its investigation.” In addition, a company may qualify for
18     leniency only if the “confession of wrongdoing is truly a corporate act, as opposed
19     to isolated confessions of individual executives or officials.”
20           236.   Critically, an applicant for leniency must admit to a criminal violation
21     of the antitrust laws before receiving a conditional leniency letter. “Applicants that
22     have not engaged in criminal violations of the antitrust laws have no need to
23     receive leniency protection from a criminal violation and will not qualify for
24     leniency through the Leniency Program.”
25           237. The DOJ “may also insist on interviews with key executives of the
26     applicant who were involved in the violation before issuing the conditional
27
28                                               93
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98055 Page 97 of
                                          139



 1     leniency letter. A company that argues that an agreement to fix prices, rig bids,
 2     restrict capacity, or allocate markets might be inferred from its conduct but that
 3     cannot produce any employees who will admit that the company entered into such
 4     an agreement generally has no made a sufficient admission of a criminal antitrust
 5     violation to be eligible for leniency.”
 6           238. Thus, Thai Union’s public announcement that Tn-Union has received
 7     “conditional leniency” from the DOJ confirms that Tn-Union has admitted to a
 8     criminal antitrust violation arising out of its pricing of canned tuna and likely
 9     means that the DOJ has conducted interviews with high-level Thai Union and/or
10     Tn-Union executives involved in the conspiracy who also have admitted to the
11     conspiracy and have provided information and evidence about it. And because only
12     the first member of conspiracy to come forward is entitled to conditional leniency,
13     Thai Union’s announcement indicates that Tn-Union was the initial whistleblower
14     regarding the conspiracy.
15           239.   On May 16, 2018, Defendant Christopher Lischewski, Bumble Bee’s
16     longtime CEO and President, was indicted by a federal grand jury.
17           240.   Paragraph 7 of the Indictment states:
18           Beginning in or about November 2010 and continuing until in or about
19           December 2013, the exact dates being unknown to the Grand Jury.. .the
20           defendant and coconspirators knowingly entered into and engaged in a
21           combination and conspiracy to suppress and eliminate competition by fixing
22           the prices for packaged seafood sold in the United States. The combination
23            and conspiracy engaged in by the defendant and coconspirators was an
24           unreasonable restraint of interstate commerce in violation of Section 1 of the
25            Sherman Act (15 U.S.C.    § 1).
26
27
28                                               94
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98056 Page 98 of
                                          139



 1               241.   Paragraph 10 of the Indictment describes the “Means and Methods of
 2       the Conspiracy,” which include that Lischewski and coconspirators: participated
 3       in meetings, conversations, and communications concerning prices of packaged
 4       seafood to be sold in the United States during which he agreed on prices and to
 5       limit   product   categories;   collected,   exchanged,   monitored,   and   discussed
 6       information on prices; issued price announcements and pricing guidance for
 7       packaged seafood     in   accordance with the agreements reached; sold packaged
 8       seafood in the United States at collusive and noncompetitive prices,, and employed
 9       measures to conceal their conduct, including, but not limited to, using code when
10   I   referring to coconspirators, meeting at offsite locations to avoid detection, limiting
11       distribution and discouraging retention of documents reflecting conspiratorial
12       contacts, and providing misleading justifications for prices.
13               242.   On May 25, 2018, Lischewski resigned from his position as CEO of
14       Bumble Bee and took a leave of absence from the company.
15
         DISCOVERY IS NECESSARY TO DETERMINE THE FULL SCOPE OF
16                          THE CONSPIRACY
17
                 243.   Discovery is necessary to determine the full scope of the conspiracy,
         including the time frame, products and participants. Plaintiff reserve the right to
19
         amend or supplement this Second Amended Complaint to add other Defendants,
20
         claims, time period, products or other allegations based upon discovery and further
         investigation. For example, discovery is necessary to determine whether and the
22
         extent to which, if at all, Defendants and co-conspirators conspired on other
23
         packaged seafood products       —    including salmon, shrimp, crab, clams, oysters,
24           .                            .


         sardines and/or mackerel. While StarKist did not produce or sell many of these
         other packaged seafood products, Bumble Bee and COSI did, and their packaged
26
27
28                                                    95
         AwGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98057 Page 99 of
                                          139



 1     seafood price increases in 2008, 2011 and 2012 (among others) warrant fur her
 2     scrutiny in discovery.

                     TOLLING OF THE STATUTE OF LIMITATIONS
 4
 5           244. The statutes of limitation as to Defendants and their co-conspirators’

 6     continuing antitrust violations alleged in this Second Amended Complaint were
       tolled because of one or more of the following events:

 8                  (a)      The pendency of one or more Class Action Complaints, and any
       Amendments, against Defendants and their co-conspirators for conspiring to fix
10     prices of packaged seafood products (including canned tuna) tolled the running of
11     the statute of limitations on Plaintiff’s claims; and/or
12                  (b)      On December 7, 2016, the DOJ filed a Criminal Complaint (or
13     Information) charging Cameron with the criminal offense of violating the U.S.
14     antitrust laws by participating in a conspiracy to fix, raise and maintain the prices
15     of packaged seafood sold in the United States. The Cameron criminal proceedings,
16     and others to follow regarding the packaged seafood (including canned tuna)
17     conspiracy, tolls the running of the statutes of limitation on Plaintiff’s claims
18     during the criminal proceedings and for one year thereafter by operation of federal
19     statute, under 15 U.S.C.   § 160).
20                   (c)     Defendants’ affirmative acts of fraudulent concealment of the
21     conspiracy prevented Plaintiff from having notice of their claims more than four
22     years before filing their initial Complaint, and tolled the statute of limitations on
23     Plaintiff’s claims.
24           245. Each of the overt acts in furtherance of the conspiracy alleged in this
25     Second Amended Complaint was done with the purpose of concealing the
26     conspiracy and preventing Plaintiff and other purchasers of canned tuna (and other
27
28                                                96
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98058 Page 100 of
                                           139



 1     packaged seafood products) from learning about the conspiracy’s existence.
 2     Accordingly, Plaintiff did not know or reasonably suspect the existence of their
 3     claims more than four years before filing their initial Complaint, nor were they
 4     aware of any facts more than four years before filing their initial Complaint that
 5     would have put them on reasonable notice of their claims. More than four years
 6     before Plaintiff filed their initial Complaint, Defendants and their co-conspirators
 7     fraudulently concealed the existence of each Plaintiff’s antitrust claim so that each
 8     Plaintiff, acting as a reasonable person, did not know of the existence of its claim
 9     at the time.
10            246.    During the time period relevant to Plaintiff’s claims, including the
11     time period more than four years before Plaintiff filed their initial Complaint,
12     Defendants and their co-conspirators concealed the existence of Plaintiff’s antitrust
13     claims from Plaintiff as a result of the self-concealing nature of the conspiracy;
14     and/or because Defendants and their co-conspirators engaged in affirmative and
15     deceptive acts of concealment as described below. As a result, Plaintiff did not
16     know, and through the exercise of due diligence (which they exercised) could not
17     have known, about the existence of their antitrust claims more than four years
18     before filing their initial Complaint.
19            247. Notwithstanding the self-concealing nature of their conspiracy, during
20     the time period relevant to Plaintiff’s claims, including more than four years before
21     Plaintiff filed their initial Complaint, Defendants and their co-conspirators
22     affirmatively misled Plaintiff by wrongfully and affirmatively concealing the
23     existence of Plaintiff’s antitrust claims from Plaintiff. In addition to the overt acts
24     alleged above that were undertaken with the purpose of concealing the conspiracy,
25     Defendants took additional steps to conceal their illegal conduct from Plaintiff and
26     others. For example, and without limitation:
27
28                                               97
       AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98059 Page 101 of
                                           139



                    (a)   During the conspiracy alleged in this Second Amended
 2     Complaint, and as alleged above, Defendants and co-conspirators met in secret to
 3     affirmatively conceal the existence of the conspiracy from those not involved in it.
 4                  (b)   During the conspiracy alleged in this Second Amended
 5     Complaint, Defendants and co-conspirators used personal e-mail for conspiracy
 6     communications in order to avoid detection of the conspiracy by those not
 7     involved in it. (Defendants did not typically use private e-mail accounts for any
 8     other business purposes and instead used their corporate e-mail accounts).1
 9!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              98
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98060 Page 102 of
                                           139




 2
 3
 4
 5
 6
 7
 8
 9                 (c)    During the conspiracy alleged in this Second Amended
10     Complaint, Defendants and co-conspirators used misleading subject lines on e
11     mails to affirmatively conceal the conspiratorial nature of their communications
12     from those not involved in the conspiracy.1
13
14
15
16
17
18
19
20
21
22                  (d)   During the conspiracy alleged in this Second Amended
23     Complaint, Defendants and co-conspirators met in places outside their offices to
24     communicate about the conspiracy in order to affirmatively conceal the fact of
25     their meeting and the existence of the conspiracy from those not involved in it.
26
27
28                                              99
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98061 Page 103 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                 (e)    During the conspiracy alleged in this Second Amended
24     Complaint, Defendants and co-conspirators applied warnings on documents not to
25     disclose to others or instructions about transmission in order to affirmatively
26     conceal the existence of the conspiracy from those not directly involved in it.
27
28                                             100
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98062 Page 104 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                 (g)   During the conspiracy alleged in this Second Amended
26     Complaint, Defendants and co-conspirators affirmatively concealed the existence
27
28                                          101
       AWGS SECOND AMENDED COMPLAINT
         Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98063 Page 105 of
                                               139



     1     of the conspiracy from Plaintiff and others by providing pretextual explanations for
     2     Defendants and co-conspirators’ collusive canned tuna can size reduction, price
     3     increases and other conspiracy activities. These explanations, while seemingly true
     4     on their face at the time, were actually intended by Defendants and co-conspirators
     5     to deflect attention from and conceal their conspiracy and to create the illusion of
     6     competition when, in fact, price competition was being systematically suppressed
     7     and eliminated. As such, these explanations were false and pretextual. For
     8     example, and without limitation:
     9
10
11
1)
1 4—




13
14
15
16
17
18
19
20
21
22
4-




24
25
26
27
28                                                 102
           AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98064 Page 106 of
                                           139




 2
 I
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        103
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98065 Page 107 of
                                           139



 1
 I


 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                    vi.     Defendants and their co-conspirators cited their own
16                   predictions about where the tuna market was heading as the basis
17                   for a price increase. Because these future predictions were
18                   unverifiable by Plaintiff, they provided Defendants with pretexts
19                   that allowed for the implementation of collusive price increases.
20                   For example, on January 18, 2012, the COSI Defendants wrote to
21                   their customers, including Plaintiff that “[hugh fish prices have
22                   made it necessary to increase the list price of both light and white
23                   [tuna]. All indicators are mat these higher raw material costs will
24                   not return to levels that were seen as recently as a year ago.” Upon
25                   information and belief, this pretextual explanation was discussed
26                   between or among Defendants through e-mail and telephone
27
28                                           104
       AWGS 5ECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98066 Page 108 of
                                           139



 1                   communications in the weeks and months that preceded COSt’s
 I
                     announcement.
 3                   vii.       In a letter to customers (including Plaintiff) dated March
 4                    30, 2012, Bumble Bee’s Cameron predicted that a number of
 5                    “unforecasted elements,” some of which would occur “in the
 6                    second half of 2012.” combined to require Bumble Bee to increase
 7                    its own pricing.
 8                   viii.      In a March 30, 2012 interview, IS Cho explained the
 9                   justification the StarKist Defendants were giving to retailers in
10                   pretextual support of the collusive price increases: “We had a
11                   tough year last year and we have taken a lot of price increases
12                   We are fixing it and retailers do understand     The tuna industry is
13                    not going to offer a low-priced and quality product and lose money
14                   on it.”
15                    ix.       In a presentation to Kroger on April 19, 2013, Bumble
16                    Bee justified its canned tuna price increase by forecasting that the
17                   prices of skipjack and albacore would rise approximately $120 and
18                    $200 per metric ton, respectively, over the next six months.
19                     x.       Between 2011 and 2013, Defendants repeatedly gave
20                    pretextual justifications to Plaintiff about their supposed inability
21                    to offer certain discounting on promotional terms. For example,
22                    and without limitation, in a presentation to Ahold in July 2013, the
23                    StarKist Defendants stated:    “we will aggressively manage costs
24                    and improve productivity to maintain competitive pricing aligned
25                    with market conditions.”
26
27
28                                            105
       AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98067 Page 109 of
                                            139



                          xi.          Each   of   the     foregoing   examples     of   Defendants’
 I
 4-
                          explanations for canned tuna price increases was pretextual and
 3                        false or misleading, as each price increase was the result of the
 4                        conspiracy. The foregoing examples are representative of the
 5                        pretextual and false or misleading explanations that Defendants
 6                        and their co-conspirators provided Plaintiff during the conspiracy,
 7                        including more than four years before Plaintiff filed its initial
                          Complaint, in order to affirmatively conceal the conspiracy from
 9’                       Plaintiff and others.
l0                  (h)         During the conspiracy alleged in this Second Amended
11      Complaint, Defendants and co-conspirators affirmatively concealed the existence
11
I       of the conspiracy from Plaintiff and others by using trade association meetings,
13      which they attended, to create the illusion that they were meeting for legitimate
14      purposes when, in fact, they were using these meetings as a cover to conceal the
15      conspiracy from others not involved in it. These trade associations include the
16      Tuna Council and the ISSF. For example, and without limitation, in 2010, 2011
17      and 2012, Defendants, through the Tuna Council, partnered with the Thai Food
18      Processors Association     —   of which TUG was a member        —   to plan and then launch a
19      U.S. advertising campaign called “Tuna the Wonderfish,” ostensibly to stimulate
20      demand for canned tuna in the United States.
21                                                   (The campaign was unsuccessful.)
27

23
24
25
26
27
28                                                       106
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98068 Page 110 of
                                           139



 I
 2

 3
 4
 5
 6
 7                 (i)    During the conspiracy alleged in this Second Amended
 8     Complaint, Defendants and co-conspirators affirmatively concealed the existence
 9     of the conspiracy from those not involved in it by confining knowledge and
10     communication in furtherance of the conspiracy to a limited number of high
11     ranking and/or key employees of each Defendant and co-conspirator, and limiting
12     the creation of documents reflecting the existence of the conspiracy.
‘3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             107
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98069 Page 111 of
                                           139



 1     Indeed, the Grand Jury investigating Defendants’ conspiracy indicted Lischewski
 2     for his role in that conspiracy and the indictment expressly alleged that he deleted
 3     emails to conceal his unlawful conduct.
 4           249.    During the conspiracy, including more than four years before Plaintiff
 5     filed their initial Complaint: Defendants and their co-conspirators’ affirmative acts
 6     of concealment were intended by them to conceal the existence of their unlawful
 7     actions from Plaintiff; and Plaintiff’ were unaware, and had no reasonable basis to
 8     be aware, of Defendants and their co-conspirators’ acts of concealment.
 9           250.    As a direct result of Defendants’ and their co-conspirators’ affirmative
10     and fraudulent acts of concealment alleged above, each Plaintiff did not have
11     actual or constructive kirnwledge of its antitrust claim, or the facts that might
12     reasonably have led any Plaintiff (or a reasonable purchaser in Plaintiff’s position)
13     to discover or suspect that it had the antitrust claim against Defendants and their
14     co-conspirators alleged in this Second Amended Complaint, more than four years
15     before Plaintiff filed their initial Complaint. Before then, no Plaintiff was aware of
16     the facts that would have alerted it (or would have alerted a reasonably diligent
17     purchaser in each Plaintiff’s position) of the need to investigate whether it had the
18     antitrust claim alleged in Plaintiff’s initial Complaint or their Second Amended
19     Complaint.
20           25 1.   Further, throughout the conspiracy, each Plaintiff engaged in due
21     diligence in seeking to ensure that it was receiving competitive pricing for canned
22     tuna. For example and without limitation, each Plaintiff used a method of
23     purchasing canned tuna      —   including, for example and without limitation, seeking
24     price quotes and bids from their suppliers and/or investigating reasonably available
25     public information   —   that caused it to believe in good faith at the time that it was
26     receiving competitive prices for the canned tuna that it purchased from Defendants
27
28                                                 108
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98070 Page 112 of
                                           139



 1     and their co-conspirators. Upon learning of DOJ’s investigation into Defendants’
 2     potential antitrust violations, Plaintiff diligently investigated Defendants’ conduct
 3     and ultimately concluded that each of them had a claim. Unfortunately, as alleged
 4     in this Second Amended Complaint, as a proximate result of the conspiracy,
 5     Defendants and their co-conspirators overcharged each Plaintiff for canned tuna
 6     during the time period relevant to each Plaintiff’s claim despite each Plaintiffs due
 7     diligence during the alleged conspiracy, including the time period more than four
 8     years before Plaintiff filed their initial Complaint.
 9           252.   Defendants and their co-conspirators’ fraudulent concealment of their
10     unlawful conduct tolled the statute of limitations for each Plaintiff’s claim.
11           253.    Plaintiff’s claims have been brought within the applicable statute of
12     limitations period.
13
                                         LION ENTITIES
14
                     Lion Entities Directly Participated in the Conspiracy
15
16           254.   The Lion Entities directly participated in the conspiracy alleged in this

17     Second Amended Complaint and purposefully directed this conduct at the United

18 i States (including the forum State). Lion Capital and Lion Americas were aware of
19   the conspiracy, took acts in furtherance of the conspiracy, and knowingly accepted

20     the proceeds of Bumble Bee’s unlawful conduct.

21           255.    Lion Capital and Lion Americas are sophisticated companies, and

22     during their 2010 due diligence of Bumble Bee in preparation for the acquisition,

23     the Lion Entities had access to both Bumble Bee senior executives and others who

24     were key members of the conspiracy, as well as Bumble Bee financial and other

25     records that revealed the existence of the conspiracy. Upon information and belief,

26     Lion Capital and Lion Americas learned of the ongoing conspiracy from these

27     Bumble Bee individuals or records, or both, prior to Lion Capital’s acquisition of

28                                                109
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98071 Page 113 of
                                           139



         Bumble Bee.
 9

 3

 4

 5
 6
 7
 8   1                        I   and because Lion Capital’s due diligence surely also revealed
 9       the dire structural economic conditions facing the packaged tuna industry        in   the
10       United States alleged in this Second Amended Complaint (such as declining
11       demand), it is implausible that Lion Capital      —   a highly sophisticated investment
12       entity   —   would not have connected the dots and determined that these successful
13       pricing actions were the result of anything other than collusion. (This inference is
14       further compelled based on Lion Capital and Lion America openly discussing the
15       conspiracy with Bumble Bee and taking acts in furtherance of the conspiracy even
16       before the acquisition was completed, as described below).
17                256.   It hears noting that later, when the DOJ conducted its due diligence
18       review of TUG’s announced plan in late 2014 to purchase Bumble Bee from Lion
19       Capital. DOJ discovered by late 2015 that bhthe parties knew or should have known
20       from the get go          —   that the [packaged seafoodi market is not functioning
21       competitively today...”7 (At the time, TUG and Bumble Bee called off their deal.)
22       In other words, a sophisticated entity with non-public access to Bumble Bee’s
23       executives (if they were truthful) and records regarding the company’s packaged
24
25




26
                     https://www.justice.gov/opalpr/chicken-sea-and-bumble-bee-abandon
27       tuna-merger-after-justice-department-expresses-serious.
28                                                   110
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98072 Page 114 of
                                           139



 1     seafood business, pricing and communications with competitors would have
 2     discovered reasonably soon, i.e., “from the get go,” the existence of the conspiracy.
 3     DOTs statement further supports the reasonable inference that Lion Capita] and
 4     Lion Americas learned about the ongoing conspiracy during their due diligence of
 5     Bumble Bee before the 2010 acquisition.
 6           257.   The fact that Lion Capital and Lion Americas learned about the
 7     conspiracy and what had gone on before each enUty joined the conspiracy in 2010
 8     is further supported by the Lion Entities’ conduct even before the acquisition of
 9     Bumble Bee closed. For example, before Lion Capital announced its purchase of
10     Bumble Bee in late 2010, Lion executives began interacting with the owners of
11     COST and StarKist.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              111
       AWG’S SECOND AMENDED COMPLAINT
         Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98073 Page 115 of
                                               139




     2
     3
     4
     5
     6
     7
     8
     9
10
11
12
13
14
15
16
17
18
19
20
21                                                                    —   it is apparent that the
22         Lion Entities joined the conspiracy in November 2010 with knowledge of the
23         conspiracy and the price-fixing activities that had gone on before November 2010.
24         Further, it is apparent from Lion Capital and Lion America’s subsequent conduct
25         in furtherance of the conspiracy that, when they joined the conspiracy in November
26         2010, they did so with the intent to pursue the same anticompetitive objectives as
C)




28                                                112
           AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98074 Page 116 of
                                           139



 1     their co-conspirators. In any event, Lion Capital and Lion Americas subsequently
 2     participated in the conspiracy after acquiring Bumble Bee.
 3           260. The Lion Entities and Bumble Bee were well matched for purposes of
 4     the conspiracy. After buying Bumble Bee, Lion Capital sought investment grade
 5     returns for its investors. Bumble Bee’s ongoing participation in the conspiracy at
 6     the time that Lion Capital acquired Bumble Bee provided Lion Capital with the
 7     opportunity to realize supra-competitive profits from Bumble Bee’s business,
 8     which in turn would increase Bumble Bee’s apparent market value and eventual
 9     sale price. This is just what occurred, as the supra-competitive prices and revenue
10     that the conspiracy delivered to Bumble Bee (before Lion siphoned the money)
11     raised Bumble Bee’s apparent market value such that, in late 2014, TUG was going
12     to pay S 1.51 billion for Bumble Bee after Lion Capital had bought Bumble Bee for
13     $980 million four years earlier.
14           261.
15
16
17
18
19
20
21           262.   Throughout the conspiracy, Lion Capital and Lion Americas were
22     involved in the day-to-day operations of Bumble Bee. For example, when Lion
23     Capital announced a potential transaction with TUG in 2014, Lea (founder of Lion
24
25
26
27
28                                             113
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98075 Page 117 of
                                           139



 I     Capital and an officer of both Lion Capital and Lion Americas)8 gave a statement
 2     about the Lion Entities’s role in Bumble Bee’s operations from 2010 to 2014: “We
 3     are proud to have played a significant role in the evolution of Bumble Bee over the
 4     last 4 years and would like to thank our partners, Chris [Lischewskij and the
 5     management team, for helping us achieve such a successful return on our
 6     investment.”     (Emphasis added.)      Lion Americas’ and Lion Capital’s heavy
 7     involvement in the daily operations of Bumble Bee was consistent with the Lion
 8     Entities’ business philosophy of getting “down to a very granular knowledge” of
 9     the businesses that Lion owned.
10           263.     In fact, the Lion Entities’ website advertises Lion Capital as a private
11     equity firm that closely manages the business affairs of the companies in which it
12     invests. The website states that Lion Capital “ensure[s] that [its] companies have
13     the best management talent to execute the vision that we develop in a collaborative
14     partnership” while never forgetting “the responsibility for successful outcomes in
15     our companies rests with us [Lion Capital].”        Lea echoed this sentiment in an
16     interview on the website: “If all they [companies Lion Capital acquires] want is a
17     check, there are plenty of private equity firms that are delighted to write you a
18     check and let you get on with your business. That’s not us... We’re not good at
19     that. What we’re good at doing is being your partner.” Further, a video on the
20     Lion Entities’ website states that: “We [Lion Capital] built a team with an intimate
21     knowledge of the way consumers and brands interact, allowing us to work with
22
23
24           8
               Although Lea is an officer of Lion Americas, Lion Americas has taken the
25     position in this litigation that Lea is exclusively a Lion Capital employee, and as
       such, Lion Americas does not have custody or control over Lea’s custodial files.
26
       Lion Americas has not taken this position with respect to Lindberg, who was also a
27     director of Lion Americas (without holding any other title).
28                                                114
       AWG’s SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98076 Page 118 of
                                           139



 1     companies in a very different way to the average private equity firm... We work
 2     closely with management to see exactly what a brand is capable of achieving, and
 3     then take it to new heights.... We focus solely on retail and consumer businesses
 4     so our team is uniquely positioned to work with management to identify the right
 5     strategies for revitalizing operations.”
 6           264.   Consistent with the Lion Entities’ business philosophy and website,
 7     when Lion Capital    first   acquired Bumble Bee, Lion Capital and Lion Americas
 8     took various actions to ensure that they could monitor and control Bumble Bee’s
 9     business. As Lischewski told his employees in an internal memorandum at the
10     time of the acquisition of Bumble Bee. the Lion Entities team planned to be
11     “actively involved” with the business. Lion Capital implemented this strategy of
12     active involvement when it acquired Bumble Bee and thereafter during the
13     conspiracy. For example: First, Lion Capital placed its own executives on Bumble
14     Bee’s board and throughout its parent companies. Lion Capital executives Lea,
15     Lindberg, and Capps, sat on Bumble Bee’s board.       Currently,_three of the four
16     board members of Bumble Bee are Lion Capital executives.
17
18
19
20
21
22
23
24
25
26
27
28                                                115
       AwGs SECOND AMENDED COMPLAINT
       Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98077 Page 119 of
                                             139



  I
  ‘3

  3
 4
  5
 6
 7
  8
 9
10
11
I’)
i 4—




13             266.   Not oniy were the Lion Entities regulady receiving information about
14       Bumble Bee during the conspiracy, but the Lion Entities executives took an active
15       role in making decisions about Bumble Bee’s operations.
16
17
18
19
20
21
D1


23


25
26
27
28                                              116
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98078 Page 120 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22           269.   Not oniy were Lion Capital and Lion Americas team members aware
23     of the conspiracy, but they also took affirmative acts to further the conspiracy and
24     pursue its anticompetitive objectives.
25           270.
26
27
28                                              117
       AWGS SECOND AMENDED COMPLAINT
         Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98079 Page 121 of
                                               139




     7

     3
     4
     5
     6
     7
     8
     9.
10
11
12
13
14
15
16
17
18
19
20
‘7


22
23
24
25
26
27
28                                            118
           AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98080 Page 122 of
                                           139




 2
 3
 4
 S
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        119
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98081 Page 123 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        120
       AWG’S SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98082 Page 124 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        121
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98083 Page 125 of
                                           139




 2
 3
 4
 5
 6


 8
 9!

10
11
12
13
‘4
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        122
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98084 Page 126 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                  Steve Hodge departed StarKist at the end of 2013, and thus this is the
       last telephone conversation with his co-conspirators in which he was known to
27     participate before leaving the industry.
28                                            123
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98085 Page 127 of
                                           139



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        124
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98086 Page 128 of
                                           139



 1
 2


 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22


24
25
26
27
28                                        125
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98087 Page 129 of
                                           139




 2
 3
 4
 5           284.   In addition to what the Lion Entities team learned in their involvement
 6     in Bumble Bee’s business, Lischewski served as the Lion Entities’ eyes and ears at
 7     Bumble Bee, updating Lion Capital and Lion Americas with confidential
 8     information about other Defendants and the status of collusive agreements with
 9     and information from Defendants.
10           285.   Based on the conspiracy, TUG repored in its 2014 annual report,
11     issued in February 2015, that “[diespite minimal sales growth in the U.S.,
12     competitive inventory cost and reasonable market conditions helped lift the margin
13     of our US brand.”     Similarly, in December 2014, Lion Capital reported that
14     Bumble Bee’s EBITDA was a record-breaking $150 Million, on revenue of $1
15     Billion. Lion Capital’s Kelly Mayer attributed Bumble Bee’s record year to the
16     growth of “gross margins through disciplined pricing actions.” These financial
17     results were due to the conspiracy.
18
19
20
21           286.   In summary, at the time of its acquisition of Bumble Bee, Lion Capital
22     and Lion Americas knowingly entered the ongoing price-fixing conspiracy with
23     knowledge of its operation and of the collusive conduct that occurred prior to
24
25
26                  This fee appears to have been waived during at least some of those
       periods.
27
28                                             126
       AWGS SECOND AMENDED COMPLAINT
      Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98088 Page 130 of
                                            139



  1     2010.     Following its acquisition in 2010, both Lion Entities affirmatively
 2      participated in the conspiracy through 2015 by facilitating coordination and
 3      communications     with competitors to raise prices and to limit competition.
 4              287.   Additionally, Lion Capital continues to maintain equitable ownership
 5      of Bumble Bee, which has appreciated substantially since Lion Capital purchased
 6      the company for $980 million in 2010. As alleged in     ¶ 31, TUG had agreed to pay
 7      $1.51 billion for Bumble Bee in a deal that was ultimately scuttled due to DOl’s
 8      investigation of Defendants. Accordingly. Lion Capital’s equity stake in Bumble
 9      Bee has increased by more than S500 million as a result of the conspiracy, even
10      before accounting for the conspiracy profits that have been used to pay down
11      Bumble Bee’s debt.
12              288.   Although DOJ scuttled this merger, Lion Capital has already profited
13      from the conspiracy. In
14
15
16
17
18
‘9
20
21              289.   Further, Lion Capital and Lion Americas encouraged Bumble Bee to
2’)     engage in the conspiracy while (as alleged above) simultaneously loading it up
23      with debt and siphoning off its profits, causing Bumble Bee to become severely
24      overleveraged.
25
26
27
28                                                127
        AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98089 Page 131 of
                                           139



 1                      Lischewski is Liable for his Role in the Conspiracy

 2           290.     Lischewski knowingly participated in, facilitated, and coordinated the
 3     conspiracy as shown by the facts alleged throughout this Second Amended
 4     Complaint. Lischewski profited substantially from the conspiracy in numerous
 5     ways. He used his role to reap unlawful profits by selling Bumble Bee numerous
 6     times throughout the conspiracy period. He used Bumble Bee as his personal
 7     private banker, authorizing loans to himself from Bumble Bee even while Bumble
 8     Bee was woefully Lindercapitahzed.
 9
10
11
12
13           291.     For this conduct, and as alleged above, Lischewski has been
14     criminally indicted by a federal grand jury.
15
        EFFECTS OF THE DEFENDANTS’ ILLEGAL COURSE OF CONDUCT
16
17           292.     Defendants’ conspiracy had the fol[owing effects, among others:

18
                      (a)   Price competition among the Defendants in the sale of shelf-
19
       stable tuna was restrained and suppressed;
20
                      (b)   Prices of shelf-stable tuna manufactured and sold in the United
       States by the Defendants were fixed, raised, maintained and/or stabilized at supra
       competitive levels; and
                                                                                     .

23                            .                                     .     .      .




—                     (c)   Direct purchasers of shelf-stable tuna, including Plaintiff, were
24
       deprived of the benefits of free and open competition in the purchase of sheff
25
       stable tuna.
26
27
28                                               128
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98090 Page 132 of
                                           139



 1           293.      Defendants’ contract, combination, and conspiracy described herein
 2     consists of a continuing agreement, understanding and concert of action among the
 3     Defendants, the substantial terms of which were to artificially fix, raise, maintain,
 4     and/or stabilize prices paid by Plaintiff and other purchasers for shelf-stable tuna in
 5     the United States.
 6           294.      In   formulating and effectuating the contract, conthination. or
 7     conspiracy, Defendants in fact did those things that they unlawfully combined and
 8     conspired to do, including, among other things: agreeing to artificially fix, raise,
 9     maintain and/or stabilize prices for shelf-stable tuna in the United States, and
10     implementing and monitoring the conspiracy among the cartel members.
11           295.      The activities described above have been engaged in by Defendants
12     for the purpose of effectuating the unlawful agreement to fix, raise, maintain
13     and/or stabilize the prices for shelf-stable tuna sold in the United States.
14           296.      As a direct and proximate result of the contract, combination, or
15     conspiracy alleged herein, Plaintiff was, and continues to be, damaged in its
16     business or property in that it paid supra-competitive prices for shelf-stable tuna,
17     higher than that which it would have paid in the absence of the contract,
18     combination, or conspiracy.
19
                                        CAUSES OF ACTION
20
                                               COUNT I
21
22                  Conspiracy to Fix Prices in Violation of the Sherman Act
                                          15 U.S.C. § 1
23                                 (Against All Defendants)
24
             297.      Plaintiff incorporates by reference the allegations above, as if fully set
25
       forth herein.
26
27
28                                                 129
       AWOS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98091 Page 133 of
                                           139



 1           298.   Beginning at least as early as May 2004 and continuing through at
 2     least July 2015, Defendants engaged in a continuing agreement, understanding and
 3     conspiracy to manipulate the price of shelf-stable tuna in the United States, in
 4     violation of Section 1 of the Sherman Act, 15 U.S.C.   § 1.
 5           299.   Defendants each gave their assent to, and acted in furtherance of,
 6     activities prohibited by the Sherman Act.       Each Defendant is fully and jointly
 7     liable for all acts in furtherance of the conspiracy committed by each other co
 8     conspirator, and by each co-conspirator’s agents, employees, representatives, trade
 9     groups and other associates, whether named or unnamed in this Complaint.
10           300. The contract, combination,          and conspiracy   among Defendants
11     consisted of a continuing course, pattern, and practice of conduct regarding the
12     production, pricing, and sale of shelf-stable tuna, the substantial terms and purpose
13     of which were:
14
                    (a)   To fix, stabilize, maintain and/or raise prices of shelf-stable
15
       tuna in the United States and elsewhere; and/or
16
                    (b)   To control or reduce the output of shelf-stable tuna in the
17
       United States and elsewhere.
18
             301.   In order to formulate and effect the foregoing illegal combination and
19
       conspiracy, Defendants engaged in one or more of the following overt acts:
20
21                  (a)   They agreed to exchange and did exchange current and future
22     price information and private and proprietary business information about shelf-
23     stable tuna sold in the United States and elsewhere;
24                  (b)   They agreed to coordinate and did coordinate price levels and
25     price movements of shelf-stable tuna sold in the United States and elsewhere;
26
27
28                                              130
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98092 Page 134 of
                                           139



                      (c)   They agreed on prices and price levels of shelf-stable tuna sold
 2     in the United States and elsewhere;
 3                    (d)   They agreed to control or reduce, and did control or reduce, the
 4     output of shelf-stable tuna in the United States and elsewhere; and
 5                    (e)   They agreed to limit and or reduce the marketing of their
 6     products, including by agreeing not to advertise their products as “FAD free.”
 7           302.     Defendants entered into and refined their illegal combination and
 8     conspiracy through, among other things, the overt acts described above, including
 9     without limitation, participating in conversations and meetings in the United States
10     and/or elsewhere to discuss the prices of shelf-stable tuna to be sold and/or the
11     volume of shelf-stable tuna to be produced in the United States and elsewhere;
12     participating in conversations and attending meetings in the United States and/or
13     elsewhere concerning implementation of and adherence to their conspiracy; issuing
14     price announcements and/or price quotations in the United States and elsewhere in
15     accordance with the conspiracy; and/or exchanging information about the sale of
16     shelf-stable tuna in the United States and elsewhere.
17 !         303.     As a result of Defendants’ conspiracy in violation of Section 1 of the
18     Sherman Act, 15 U.S.C.    §,   and during the Relevant Period:
19
                      (a)   Price competition in the sale of shelf-stable tuna among
20
       Defendants to Plaintiff and others has been restrained, suppressed and eliminated;
21
                      (b)   Prices for shelf-stable tuna sold by Defendants have been
22
       raised, fixed, maintained, and/or stabilized at artificially high and noncompetitive
23
       levels throughout the United States and elsewhere: and
24
                      (c)   Plaintiff has been deprived of the benefit of free and open
25
       competition.
26
27
28                                                131
       AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98093 Page 135 of
                                           139



 1             304.    Plaintiff has been injured in its business or property by reason of
 2     Defendants’ antitrust violations in amounts not yet determined. Plaintiff’s injuries
 3     as a direct purchaser of shelf-stable tuna are injuries of the type that the antitrust
 4     laws were designed to prevent and flow from that which makes Defendants’ acts
 5     unlawful.
 6             305. Because Defendants controlled approximately 70-80% of the Relevant
 7     Market during the Relevant Period, their collective price increases provided
 8     sufficient cover, or a “price umbrella,” for non-cartel companies who sold shelf-
 9     stable tuna without fear of losing sales or market share.
10
                                               COUNT II
11
                           Violation of the Kansas Restraint of Trade Act
12                                       K.S.A. 50-101 et seq.
13                                    (Against All Defendants)

14             306.    Plaintiff incorporates by reference the allegations above, as if fully set
15     forth herein.
16             307.    Beginning at least as early as May 2004 and continuing through at
17     least July 2015, Defendants engaged in a continuing agreement, understanding,
18     arrangement, contract, trust, combination and conspiracy to manipulate the price of
19     shelf-stable tuna in the United States, in violation of the Kansas Restraint of Trade
20     Act K.S.A. 50-101 etseq.
21             308.    Defendants each gave their assent to, and acted in furtherance of,
22     activities prohibited by the Kansas Restraint of Trade Act. Each Defendant is fully
23     and jointly liable for all acts in furtherance of the conspiracy committed by each
24     other    co-conspirator,     and   by   each      co-conspirator’s   agents,   employees,
25     representatives, trade groups and other associates, whether named or unnamed in
26     this Complaint.
27
28                                                 132
       AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98094 Page 136 of
                                           139



 1           309.     Defendants’ actions in violation of the Kansas Restraint of Trade Act
 2     include, but are not limited to, participating in a collusive agreement to artificially
 3     raise and maintain pricing on shelf-stable tuna through the implementation of
 4     coordinated price increases and/or supply manipulation.
 5           3 10.    Defendants affirmatively concealed from Plaintiff and the general
 6     public the existence of their illegal understandings and agreements through
 7     misrepresentations and omissions regarding this conspiracy.
 8           311.     As a direct and proximate result of Defendants’ conduct, Plaintiff
 9     directly purchased shelf-stable tuna at prices higher than it would have paid and on
10     terms that are less favorable than would have been available in a competitive
11     market.
12           312. The anticompetitive effect of Defendants’             illegal arrangements,
13     contracts, agreements, combination, and conspiracy was to distort and/or
14     artificially inflate the prices that Plaintiff paid for shelf-stable tuna. Defendants’
15     actions further restrained and controlled full and free competition in the market for
16     shelf-stable tuna.
17           313.     Defendants’ actions deprived Plaintiff of the right to make budgeting.
18     accounting, resource allocations, and other financial and business decisions in a
19     full and free competitive market for canned tuna.
20            314.    As a result of its purchases, Plaintiff thereby suffered loss, injury, and
21     damage in an amount greater than $75,000.
22           315.     Plaintiff is entitled to recover in its capacity as a direct purchaser of
23     canned tuna.
24           316.     Plaintiff seeks to recover treble the damages it sustained as a result of
25     Defendants’ conduct, as well as attorneys’ fees, costs, and any additional remedies
26     provided by law.
27
28                                                133
       AWGS SECOND AMENDED COMPLAINT
       Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98095 Page 137 of
                                             139



  1                                    PRAYER FOR RELIEF
  F,

  —             WHEREFORE, Plaintiff prays for the following relief:
                1.     Declaring that the contract, combination, or conspiracy, and the acts
         done in furtherance thereof by Defendants, were in violation of Sections 1 of the
         Sherman Act, 15 U.S.C.    § I and the Kansas Restraint of Trade Act, K.S.A. 50-101,
  6      et seq.;
                2.    A jury verdict against Defendants, jointly and severally, in treble the
  8      amount of Plaintiff’s damages;
                3.     Awarding to Plaintiff its attorneys’ fees, costs, and interest as
10       allowable by law; and
11              4.     Such other and further relief as the Court may deem just and proper.
12
                                            JURY DEMAND
13
14              Plaintiff demands a trial by jury of all issues so triable.
15
16
17
18
19
20
21
22
fl-i
‘-3

24
25
26
27
28                                                  134
         AWG5 SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98096 Page 138 of
                                           139




         Dated: October 5, 2018          Respectfully Submitted,

                                         STUEVE SIEGEL HANSON LLP
 3
 4                                       Is! Patrick J. Stueve
                                         Patrick J. Stueve (KS 13847)
 5
                                         Steve N. Six (KS 16151)
 6                                       C. Curtis Shank (KS 26306)
                                         460 Nichols Road, Suite 200
 7
                                         Kansas City, Missouri 64112
 8                                       Telephone: 816-714-7100
                                         Facsimile: 816-714-7101
 9
                                         stueve @stuevesiegel.com
10                                       six@stuevesiege1.com
                                         shank@stuevesiege1.com
11
12                                       Counselfor Plaintiff Associated Wholesale
                                         Grocers, Inc.
13
14
15
16
17
18
19
20
21
22
1’
hi   j




24
25
26
27
28                                        135
         AWGS SECOND AMENDED COMPLAINT
     Case 3:15-md-02670-JLS-MDD Document 1437 Filed 10/05/18 PageID.98097 Page 139 of
                                           139



                                 CERTIFICATE OF SERVICE
 2            I certify that on October 5, 2018, I filed a redacted version of the foregoing
 3     document with the Clerk of the Court for the United States District Court, Southern
 4     District of California, by using the Court’s CMIECF system. I further certify that I
 5     served by e-mail an unredacted version of the foregoing document in its entirety on
 6     counsel of record for all Defendants and on interim lead counsel for the Class
 7     Plaintiffs.
 8
 9                                            Is! Patrick J. Stueve
10                                            Patrick J. Stueve
                                              STIJEVE SIEGEL HANSON LLP
11                                            460 Nichols Road. Suite 200
12                                            Kansas City, Missouri 64112
                                              Telephone: 816-714-7100
13                                            Facsimile: 816-714-7101
14                                            stueve@stuevcsiege1.com

15
16
17
18
19
20
21
22
23


25
26
27
28                                              136
       AWG’S SECOND AMENDED COMPLAINT
